EXECUTION COPY

 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Double asterisks denote omissions.

  Exhibit 10.50

CROSS-LICENSE AGREEMENT

By and Among

ALNYLAM PHARMACEUTICALS, INC.

TEKMIRA PHARMACEUTICALS CORPORATION

And

PROTIVA BIOTHERAPEUTICS INC.

Dated: November 12, 2012



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I - DEFINITIONS

     2   

ARTICLE II - LICENSE GRANTS AND RELATED RIGHTS

     12   

2.1

 

License Grants to Tekmira

     12   

2.2

 

License Grants to Alnylam

     12   

2.3

 

Sublicensing

     13   

2.4

 

Coordination with Supplemental Agreement

     14   

2.5

 

Covenants Not to Sue

     15   

2.6

 

Retained Rights

     15   

2.7

 

Rights in Bankruptcy

     15   

ARTICLE III - SELECTION OF ADDITIONAL TARGETS

     16   

3.1

 

Tekmira Additional Targets

     16   

3.2

 

Alnylam Additional Exclusive Targets

     16   

3.3

 

Selection Process

     16   

ARTICLE IV - FINANCIAL PROVISIONS

     17   

4.1

 

Manufacturing Opt-Out Payment

     17   

4.2

 

Restructuring Payment

     17   

4.3

 

Milestones with Respect to Tekmira Milestone Products

     17   

4.4

 

Milestones with Respect to Biodefense Targets

     18   

4.5

 

Milestones with Respect to Alnylam Products

     19   

4.6

 

Milestones for Certain Alnylam Existing Exclusive Targets

     20   

4.7

 

Royalty Term

     21   

4.8

 

Royalties Payable by Tekmira

     21   

4.9

 

Royalties on Alnylam Products

     21   

4.10

 

Royalty Reduction

     23   

4.11

 

Third Party License Payments

     23   

4.12

 

Reports

     23   

4.13

 

Tax Withholding

     24   

4.14

 

Payments

     24   

4.15

 

Audits

     24   

ARTICLE V - INTELLECTUAL PROPERTY

     25   

5.1

 

Category 1, 2 and 3 Patents

     25   

 

i



--------------------------------------------------------------------------------

5.2

 

Prosecution and Maintenance of Other Patents

     25   

5.3

 

Third Party Infringement of Alnylam’s Patents

     25   

5.4

 

Competitive Infringement of Category 1 Patents

     26   

5.5

 

Third Party Infringement of Tekmira’s Patents

     26   

5.6

 

Patent Certification

     27   

ARTICLE VI - CONFIDENTIAL INFORMATION AND PUBLICITY

     27   

6.1

 

Non-Disclosure of Confidential Information

     27   

6.2

 

Limitation on Disclosures

     29   

6.3

 

Publicity

     29   

ARTICLE VII - INDEMNIFICATION AND INSURANCE

     30   

7.1

 

Tekmira Indemnification

     30   

7.2

 

Alnylam Indemnification

     30   

7.3

 

Tender of Defense; Counsel

     30   

7.4

 

Tekmira Insurance

     31   

7.5

 

Alnylam Insurance

     31   

ARTICLE VIII - EXPORT

     32   

8.1

 

General

     32   

8.2

 

Delays

     32   

8.3

 

Assistance

     32   

ARTICLE IX - TERM AND TERMINATION

     32   

9.1

 

Term; Expiration

     32   

9.2

 

Material Breach

     33   

9.3

 

Challenges of Alnylam’s Patents

     33   

9.4

 

Challenges of Tekmira Patents

     33   

9.5

 

Consequences of Termination; Survival

     34   

9.6

 

Licenses upon Termination

     34   

ARTICLE X - MISCELLANEOUS

     35   

10.1

 

Representations and Warranties

     35   

10.2

 

Dispute Resolution; Arbitration Procedures

     37   

10.3

 

Force Majeure

     37   

10.4

 

Consequential Damages

     37   

10.5

 

Assignment

     37   

 

ii



--------------------------------------------------------------------------------

10.6

 

Notices

     38   

10.7

 

Independent Contractors

     39   

10.8

 

Governing Law; Jurisdiction

     39   

10.9

 

Severability

     39   

10.10

 

No Implied Waivers

     39   

10.11

 

Headings

     39   

10.12

 

Entire Agreement

     39   

10.13

 

Waiver of Rule of Construction

     40   

10.14

 

No Third Party Beneficiaries

     40   

10.15

 

Further Assurances

     40   

10.16

 

Performance by Affiliates

     40   

10.17

 

Counterparts

     40   

 

EXHIBIT A - IP MANAGEMENT TERMS

     42   

SCHEDULE 1.9 - ALNYLAM EXISTING IN-LICENSES

     47   

SCHEDULE 1.10 - ALNYLAM EXISTING SUBLICENSES

     48   

SCHEDULE 1.15 - CERTAIN ALNYLAM PATENTS

     49   

SCHEDULE 1.19 - CERTAIN BIODEFENSE TARGETS

     50   

SCHEDULE 1.22 - CATEGORY 1 PATENTS

     51   

SCHEDULE 1.23 - CATEGORY 2 PATENTS

     52   

SCHEDULE 1.24 - CATEGORY 3 PATENTS

     53   

SCHEDULE 1.70 - TEKMIRA MANUFACTURING DOCUMENTS

     54   

 

iii



--------------------------------------------------------------------------------

CROSS-LICENSE AGREEMENT

This Cross-License Agreement (this “Agreement”) is entered into as of
November 12, 2012 (the “Effective Date”), by and among ALNYLAM PHARMACEUTICALS,
INC., a corporation organized under the laws of the State of Delaware having a
principal office at 300 Third Street, Cambridge, MA 02142, U.S.A. (“Alnylam”),
TEKMIRA PHARMACEUTICALS CORPORATION, a Canadian corporation having a principal
office at 100-8900 Glenlyon Parkway, Burnaby, B.C., Canada V5J 5J8 (“Tekmira”),
and, solely with respect to Section 10.12, PROTIVA BIOTHERAPEUTICS INC., a
wholly-owned subsidiary of Tekmira and a British Columbia corporation with a
principal place of business at 100-8900 Glenlyon Parkway, Burnaby, B.C., Canada
V5J 5J8 (“Protiva”).

RECITALS

WHEREAS, Tekmira owns or controls certain intellectual property covering certain
nucleic acid delivery technology known as Lipid Nanoparticle or SNALP (“LNP”)
technology (the “LNP/SNALP Technology”) that is useful for the delivery of a
variety of therapeutic products, including those that function through RNA
interference (“RNAi”) or the modulation of microRNAs (“miRNAs”), and is also
engaged in the business of discovering, developing, manufacturing and
commercializing human therapeutic products;

WHEREAS, Alnylam owns or controls certain intellectual property covering
fundamental aspects of the structure and uses of therapeutic products that
function through RNAi or the modulation of miRNA and certain intellectual
property covering LNP/SNALP Technology; and Alnylam is developing capabilities
to develop and commercialize such therapeutic products;

WHEREAS, Alnylam and Tekmira are parties to several existing agreements relating
to RNAi, miRNA and SNALP/LNP Technology, including an Amended and Restated
License and Collaboration Agreement dated May 30, 2008 (the “Alnylam-Tekmira
LCA”); an Amended and Restated Cross-License Agreement dated May 30, 2008,
between Alnylam and Protiva, now a wholly owned subsidiary of Tekmira (as
amended, the “Alnylam-Protiva CLA” and collectively with the Alnylam-Tekmira
LCA, the “Prior Cross-License Agreements”); a Development, Manufacturing and
Supply Agreement dated January 2, 2009, as amended, and a Quality Assurance
Agreement dated January 29, 2009 (collectively, the “Manufacturing Agreements”);
a Supplemental Agreement dated July 27, 2009, among Tekmira, Protiva, Alnylam,
AlCana Technologies, Inc. (“AlCana”) and the University of British Columbia
(“UBC”) (the “Supplemental Agreement”) and a related Sponsored Research
Agreement dated July 26, 2009, among Alnylam, UBC and AlCana (the “Sponsored
Research Agreement”); and a Sublicense Agreement dated January 8, 2007, between
Alnylam and Inex Pharmaceuticals Corporation (to which Tekmira is the successor
in interest) (the “UBC Sublicense”);

WHEREAS, the Parties have entered into a Settlement Agreement concurrently with
the execution of this Agreement (the “Settlement Agreement”) pursuant to which
they have agreed to settle certain disputes between them;



--------------------------------------------------------------------------------

WHEREAS, in connection with the Settlement Agreement, the Parties have agreed to
replace the Prior Cross-License Agreements with this Agreement, supersede rights
and obligations under the Supplemental Agreement as between themselves with the
rights and obligations set forth in this Agreement, and terminate the
Manufacturing Agreements; and

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the receipt of which is hereby
acknowledged, Alnylam and Tekmira enter into this Agreement effective as of the
Effective Date:

ARTICLE I - DEFINITIONS

General. When used in this Agreement, each of the following terms, whether used
in the singular or plural, will have the meanings set forth in this Article I.

1.1 Act means the United States Federal Food, Drug, and Cosmetic Act of 1938,
21 U.S.C. §§321 et seq., as such may be amended from time to time, and its
implementing regulations.

1.2 Active Internal Development Program means, with respect to a particular
siRNA Product or miRNA Product, that, as of the time of Target selection under
Section 3.3(a), there is an active program of Research, Development or
Commercialization with respect to such siRNA Product or miRNA Product at such
Party or any of its Affiliates.

1.3 Affiliate means, with respect to a Person, any corporation, company,
partnership, joint venture and/or firm which controls, is controlled by, or is
under common control with such Person. For purposes of the foregoing sentence,
“control” means (a) in the case of corporate entities, direct or indirect
ownership of at least fifty percent (50%) of the stock or shares having the
right to vote for the election of directors, or (b) in the case of non-corporate
entities, direct or indirect ownership of at least fifty percent (50%) of the
equity interest with the power to direct the management and policies of such
non-corporate entities.

1.4 Aggregate Annual Net Sales means, for each calendar year starting with the
calendar year in which the First Commercial Sale occurs for a Product, the total
Net Sales of such Product during such calendar year.

1.5 ALN-TTR means Alnylam’s siRNA Product in an LNP Formulation that is designed
to target the human TTR gene product.

1.6 ALN-VSP means Alnylam’s siRNA Product in an LNP Formulation that is designed
to target the human VEGF and KSP gene products.

1.7 Alnylam Exclusive Target means any of the Alnylam Existing Exclusive Targets
or any of the Alnylam Additional Exclusive Targets.

1.8 Alnylam Existing Exclusive Target means any of the following Targets: VSP
(VEGF and KSP used in combination), TTR and PCSK9.

 

2



--------------------------------------------------------------------------------

1.9 Alnylam Existing In-License means any of the agreements set forth on
Schedule 1.9, pursuant to which Alnylam has a license from any Third Party under
any Alnylam Licensed Technology.

1.10 Alnylam Existing Sublicense means any of the agreements set forth on
Schedule 1.10, pursuant to which Alnylam has granted a sublicense to any Third
Party under any Tekmira Combined Licensed Technology and/or Category 1 Patent.

1.11 Alnylam Field means the use of siRNA Products or miRNA Products directed to
an Alnylam Target for the prevention, treatment or palliation of human disease,
and related Research, Development and Commercialization activities.

1.12 Alnylam Know-How means all Know-How Controlled by Alnylam as of the
Effective Date and that, prior to the Effective Date, was (a) disclosed by
Alnylam to Tekmira or (b) otherwise learned by Tekmira; provided, that Alnylam
Know-How shall not include Know-How learned by Tekmira solely as a result of the
litigation settled pursuant to the Settlement Agreement.

1.13 Alnylam Licensed Technology means, collectively, the Alnylam Patents and
the Alnylam Know-How.

1.14 Alnylam Non-Exclusive Target means any Target that is not an Alnylam
Exclusive Target or a Tekmira Exclusive Target.

1.15 Alnylam Patent means any Patent Controlled by Alnylam as of the Effective
Date that was filed, or claims priority to a Patent that was filed, before
April 15, 2010, or any foreign counterpart of any of the foregoing Patents, and
that either:

(a) is listed on Schedule 1.15; or

(b) is related to general siRNA structures or modifications (excluding
conjugated siRNAs); or

(c) has claims relating to a lipid or an LNP Formulation or its manufacture; or

(d) has claims relating to non-conjugated siRNAs directed to a Tekmira Target.

Alnylam Patents shall not include any Patent that (i) is a UBC Patent; or
(ii) is Controlled by Alnylam pursuant to an in-license that is not an Alnylam
Existing In-License.

Notwithstanding the foregoing, the licenses granted to Tekmira under Section 2.1
with respect to the Patents in Section 1.15(c) above will only include
Researching, Developing and Commercializing Tekmira Products in an LNP
Formulation.

1.16 Alnylam Product means an siRNA Product or miRNA Product Researched,
Developed or Commercialized by Alnylam, its Affiliates or Sublicensees that is
directed to an Alnylam Target.

 

3



--------------------------------------------------------------------------------

1.17 Alnylam Sublicensable Product means an Alnylam Product that has been
developed by Alnylam or its Affiliates [**]. Any such Alnylam Product described
in clause (a) may also include existing or future back up or improvement
oligonucleotide products directed to the same Target as such Product in LNP
Formulations or other lipid-based formulations.

1.18 Alnylam Target means any of the Alnylam Exclusive Targets or Alnylam
Non-Exclusive Targets.

1.19 Biodefense Target means (a) a Target within the genome of one or more
Category A, B and C pathogens, as defined by the National Institute of Allergy
and Infectious Diseases, including without limitation, pathogens set forth on
Schedule 1.19, but specifically excluding influenza virus, or (b) an endogenous
cellular Target against which Alnylam Develops and/or Commercializes an Alnylam
Product for commercial supply to one or more Funding Authorities.

1.20 Bona Fide Collaboration means a collaboration between Alnylam and one or
more Third Parties involving Research, Development, Manufacture and/or
Commercialization of one or more Alnylam Products and established under a
written agreement in which (a) the scope of the licenses granted, and financial
or other commitments of value, are of material value to Alnylam, and (b) Alnylam
undertakes and performs substantial, mutual research, development and/or
commercialization activity with the Third Party. For purposes of clarity, it is
understood and agreed that no collaboration in which all or substantially all of
Alnylam’s contributions or anticipated contributions are or will be in the form
of the grant by Alnylam of licenses or sublicenses to one or more intellectual
property rights will be considered a Bona Fide Collaboration.

1.21 Business Day means a day on which banking institutions in Boston,
Massachusetts and Vancouver, British Columbia, Canada, are open for business.

1.22 Category 1 Patent means any Patent set forth on Schedule 1.22, any Patent
Controlled by Tekmira after the Effective Date that claims priority to any of
the Patents set forth on Schedule 1.22, or any foreign counterpart of any of the
foregoing Patents.

1.23 Category 2 Patent means any Patent set forth on Schedule 1.23, any Patent
Controlled by Alnylam after the Effective Date that claims priority to any of
the Patents set forth on Schedule 1.23, or any foreign counterpart of any of the
foregoing Patents.

1.24 Category 3 Patent means any Patent set forth on Schedule 1.24, any Patent
Controlled by Alnylam after the Effective Date that claims priority to any of
the Patents set forth on Schedule 1.24, or any foreign counterpart of any of the
foregoing Patents.

1.25 Combination Product means a product that incorporates in a combination one
or more pharmacologically active ingredients in addition to the active
pharmaceutical ingredient in the Alnylam Product or Tekmira Product, as
applicable.

1.26 Commercialize or Commercialization means any and all activities directed to
Manufacturing (including, without limitation, by means of contract
manufacturers), marketing, promoting, distributing, importing, exporting and
selling a Product, in each case for commercial purposes, and activities directed
to obtaining pricing and reimbursement approvals, as applicable.

 

4



--------------------------------------------------------------------------------

1.27 Confidential Information means all proprietary or confidential information
and materials, patentable or otherwise, of a Party disclosed by or on behalf of
such Party to the other Party before, on or after the Effective Date, including,
without limitation, chemical substances, formulations, techniques, methodology,
equipment, data, reports, Know-How, sources of supply, patent positioning,
business plans, and also including without limitation proprietary and
confidential information of Third Parties in possession of such Party under an
obligation of confidentiality, whether or not related to making, using or
selling Products.

1.28 Control, Controls or Controlled by means, with respect to any Know-How or
Patent, the possession of (whether by ownership or license, other than pursuant
to this Agreement), or the ability of a Party or any of its Existing Affiliates
to grant access to, or a license or sublicense of, such Know-How or Patent as
provided for herein without violating the terms of any agreement or other
arrangement with any Third Party existing at the time such Party would be
required hereunder to grant the other Party such access or license or
sublicense.

1.29 Cover, Covers or Covered by means, with respect to a product and a Patent,
that, but for ownership of or a license or sublicense under such Patent, the
making, using, selling, offering for sale or importing of, or other stated
action with respect to, such product would infringe such Patent (or, if such
Patent is a patent application, would infringe a patent issued from such patent
application).

1.30 Develop, Developing or Development means with respect to a Product,
preclinical and clinical drug development activities, including without
limitation: test method development and stability testing, toxicology,
formulations, manufacturing scale-up, preclinical and clinical Manufacture,
quality assurance/quality control development, statistical analysis and report
writing; clinical studies and regulatory affairs; Regulatory Approval and
registration.

1.31 Existing Affiliate means, with respect to a Party, an Affiliate of such
Party as of the Effective Date.

1.32 FDA means the United States Food and Drug Administration or any successor
agency thereto.

1.33 First Commercial Sale means, with respect to each Product, the first
commercial sale in a country as part of a nationwide introduction after receipt
by a Product Seller of Regulatory Approval in such country, excluding de minimis
named patient and compassionate use sales.

1.34 Follow-On Product means a Product directed towards a Target that is the
same Target that is targeted by a Successful Tekmira Milestone Product, a
Successful Alnylam Product or a Successful Biodefense Product, as applicable,
but that contains a different chemical structure for the siRNA and/or a
different cationic lipid component for the LNP Formulation.

 

5



--------------------------------------------------------------------------------

1.35 Funding Authority means the United States Department of Health and Human
Services or other United States or foreign government or international agencies
responsible for requesting, approving and/or funding the development and
manufacture of products for biodefense purposes.

1.36 GAAP means United States generally accepted accounting principles applied
on a consistent basis.

1.37 IND means a United States investigational new drug application or its
equivalent or any corresponding foreign application.

1.38 Institutional Collaborator means any academic or non-profit institution or
Person employed by or otherwise affiliated with such an institution that does
not meet the definition of Permitted Contractor.

1.39 Know-How means biological materials and other tangible materials,
information, data, inventions, practices, methods, protocols, formulas,
formulations, knowledge, know-how, trade secrets, processes, assays, skills,
experience, techniques and results of experimentation and testing, including
without limitation pharmacological, toxicological and preclinical and clinical
test data and analytical and quality control data, patentable or otherwise.

1.40 LNP Formulation means an LNP formulation, characterized by its components
and its unique ratios among components.

1.41 Major Market means, individually and collectively, the United States, the
European Union, Canada, the United Kingdom, France, Germany, Italy, Spain, China
and Japan.

1.42 Manufacturing or Manufacture means, with respect to a Product, all
activities associated with the production, manufacture and processing of such
Product, and the filling, finishing, packaging, labeling, shipping, and storage
of such Product, including without limitation formulation process scale-up for
toxicology and clinical study use, aseptic fill and finish, stability testing,
analytical development, quality assurance and quality control, and the
production of the bulk finished dosage form of such Product from the siRNA and
miRNA.

1.43 miRNA Product means a product containing, comprised of or based on native
or chemically modified RNA oligomers designed to either (a) modulate, inhibit or
interfere with a particular miRNA transcript; or (b) provide the function and/or
mimic the activity of an miRNA.

1.44 Necessary Third Party IP means, with respect to any country in the
Territory, on a country-by-country basis, any Patent in such country owned or
controlled by a Third Party that Covers Alnylam Products and/or Tekmira
Products.

1.45 Net Sales means the gross amount invoiced by Alnylam, its Affiliates or
Sublicensees for Alnylam Products, or by Tekmira, its Affiliates or Sublicensees
for Tekmira Products (in each case, such invoicing entity, a “Product Seller”),
on sales or other dispositions in the Territory of such Products during the
applicable Royalty Term to Third Parties which are not Affiliates or
Sublicensees of the Product Seller, less (a) to the extent allowed and taken,
sales

 

6



--------------------------------------------------------------------------------

returns and allowances, granted or accrued, including trade, quantity and cash
discounts and any other adjustments, including those granted on account of price
adjustments, billing errors, rejected goods, damaged or defective goods,
recalls, returns, rebates, chargebacks, reimbursements or similar payments
granted or given to wholesalers or other distributors, buying groups, health
care insurance carriers or other institutions; (b) adjustments arising from
consumer discount programs or similar programs; (c) customs or excise duties,
sales tax, consumption tax, value added tax, and other similar taxes (except
income taxes) measured by the production, sale, or delivery of goods; (d) duties
relating to sales and any payments in respect of sales to the United States
government, any State government or any foreign government, or to any
governmental authority, or with respect to any government subsidized program or
managed care organization; and (e) charges for freight and insurance related to
the return of Products and not otherwise paid by the customer.

In the event that a Product is sold in any country in the form of a Combination
Product in any year, Net Sales of such Combination Product will be adjusted by
multiplying actual Net Sales of such Combination Product in such country by the
fraction A/(A+B), where A is the average Net Sales price per daily dose during
such year of the Product in such country, if sold separately in such country,
and B is the average Net Sales price per daily dose of any product containing
the other pharmacologically active ingredients in the Combination Product in
such country, if sold separately in such country. If, in a specific country, the
product containing the other pharmacologically active ingredients in the
Combination Product are not sold separately in such country, Net Sales will be
calculated by multiplying actual Net Sales of such Combination Product by the
fraction A/C, where A is the average Net Sales price per daily dose of the
Product in such country and C is the average Net Sales price per daily dose of
the Combination Product in such country. If, in a specific country, the Product
is not sold separately in such country, Net Sales will be calculated by
multiplying actual Net Sales of such Combination Product by the fraction
(C-B)/C, where B is the average Net Sales price per daily dose of the product
containing the other pharmacologically active ingredients in the Combination
Product in such country and C is the average Net Sales price per daily dose of
the Combination Product in such country. If, in a specific country, both the
Product and the product containing the other pharmacologically active
ingredients in the Combination Product are not sold separately in such country,
the Net Sales price for the Product and the product containing the other
pharmacologically active ingredients in the Combination Product will be
negotiated by the Parties in good faith based upon the costs, overhead and
profit as are then incurred for the Product and all similar substances then
being made and marketed by the selling Party and having an ascertainable market
price.

Net Sales shall be determined from books and records maintained in accordance
with GAAP, consistently applied throughout the organization and across all
products of the entity whose sales of Product are giving rise to Net Sales.

1.46 Party means either Alnylam or Tekmira or, solely with respect to
Section 10.12, Protiva; Parties means Alnylam and Tekmira and, solely with
respect to Section 10.12, Protiva.

1.47 Patent means any patent (including any reissue, extension, substitution,
confirmation, re-registrations, re-examination, invalidation, supplementary
protection certificate or patents of addition) or patent application (including
any provisional application, continuation, continuation-in-part or divisional).

 

7



--------------------------------------------------------------------------------

1.48 Permitted Contractor means a Third Party that performs activities (e.g., as
a contractor or consultant) under a bona fide contract services arrangement on
behalf of a Party or its Affiliates.

1.49 Person means any person or entity.

1.50 Phase I Clinical Trial means the first study of a Product in humans the
primary purpose of which is the determination of safety and which may include
the determination of pharmacokinetic and/or pharmacodynamic profiles in healthy
individuals or patients.

1.51 Phase II Clinical Trial means (a) a study of dose exploration, dose
response, duration of effect, kinetics or preliminary efficacy and safety study
of a Product in the target patient population, (b) a controlled dose-ranging
clinical trial to evaluate further the efficacy and safety of such Product in
the target population and to define the optimal dosing regimen or (c) a clinical
trial that the sponsoring Party or its Affiliate refers to in a press release as
a Phase II Clinical Trial or Study.

1.52 Phase III Clinical Trial or Pivotal Trial means (a) a controlled study of a
Product in patients of the efficacy and safety of such Product which is
prospectively designed to demonstrate statistically whether such Product is
effective and safe for use in a particular indication in a manner sufficient to
obtain Regulatory Approval to market such Product or (b) a clinical trial that
the sponsoring Party or its Affiliate refers to in a press release as a Phase
III Clinical Trial or Study.

1.53 Product means a Tekmira Product or an Alnylam Product.

1.54 Protiva Patent means any Patent Controlled by Protiva on or after the
Effective Date that was filed, or that claims priority to a Patent that was
filed before April 15, 2010, but excluding Patent claims that Cover Tekmira
Products, which excluded Patent claims are solely directed to PLK1, APOB, Ebola,
WEE1, ALDH2 or CSN5.

1.55 Protiva Know-How means all Know-How Controlled by Protiva as of the
Effective Date and that, prior to the Effective Date, was (a) disclosed to
Alnylam by Protiva or (b) otherwise learned by Alnylam; provided, that Protiva
Know-How shall not include Know-How learned by Alnylam solely as a result of the
litigation settled pursuant to the Settlement Agreement.

1.56 Qualifying Patent means an Alnylam Patent or, if there is no Valid Claim of
an Alnylam Patent remaining in the applicable sublicensed territory, any Patent
Controlled by Alnylam that claims the composition of matter or method of use of
a product.

1.57 Regulatory Approval means, with respect to each Product Developed and
Commercialized, the receipt of sufficient authorization from the appropriate
regulatory authority on a country-by-country basis to market and sell such
Product in a country, including (where necessary in a particular country prior
to marketing a Product) all separate pricing and/or reimbursement approvals that
may be required for marketing.

 

8



--------------------------------------------------------------------------------

1.58 Research or Researching means identifying, evaluating, validating and
optimizing Products prior to pre-IND GLP toxicology studies.

1.59 Royalty Quarter means each of the four (4) calendar quarters that begin
January 1, April 1, July 1 and October 1 of each year.

1.60 siRNA means a double-stranded ribonucleic acid (RNA) composition designed
to act primarily through an RNA interference mechanism that consists of either
(a) two separate oligomers of native or chemically modified RNA that are
hybridized to one another along a substantial portion of their lengths, or (b) a
single oligomer of native or chemically modified RNA that is hybridized to
itself by self-complementary base-pairing along a substantial portion of its
length to form a hairpin.

1.61 siRNA Product means a product containing, comprised of or based on siRNAs
or other double-stranded moieties effective in gene function modulation and
designed to modulate the function of particular genes or gene products by
causing degradation through RNA interference of a Target mRNA to which such
siRNAs or other double-stranded moieties are complementary.

1.62 Sublicensee means (a) a Third Party to whom Alnylam has granted (or to whom
another permitted sublicensee under an Alnylam Existing Sublicense grants) a
sublicense pursuant to any of the Alnylam Existing Sublicenses, or (b) a Third
Party to whom a Party (or another permitted sublicensee of such Party under this
Agreement) grants a sublicense of all or a portion of the rights licensed to it
hereunder as permitted herein.

1.63 Sublicensable Product means an Alnylam Sublicensable Product or a Tekmira
Sublicensable Product.

1.64 Target means (a) a nucleic acid that encodes or is required for expression
of a polypeptide (including without limitation messenger RNA and miRNA),
together with all variants of such polypeptide; (b) the set of nucleic acids
that encode a defined non-peptide entity, including a microorganism, virus,
bacterium or single cell parasite; provided that the entire genome of a
microorganism, virus, bacterium, or single cell parasite shall be regarded as a
single Target; or (c) a naturally occurring interfering RNA or miRNA or
precursor thereof.

1.65 Tekmira Additional Target means a Tekmira Additional Exclusive Target or a
Tekmira Additional Non-Exclusive Target.

1.66 Tekmira Combined Licensed Technology means, collectively, the Protiva
Patents, the Protiva Know-How, the Tekmira Patents and the Tekmira Know-How.

1.67 Tekmira Exclusive Target means ALDH2 or any of the Tekmira Additional
Exclusive Targets.

 

9



--------------------------------------------------------------------------------

1.68 Tekmira Field means the use of siRNA Products directed to a Tekmira Target
for the prevention, treatment or palliation of human disease, and related
Research, Development and Commercialization activities.

1.69 Tekmira Know-How means all Know-How, other than Protiva Know-How,
Controlled by Tekmira as of the Effective Date and that, prior to the Effective
Date, was (a) disclosed by Tekmira to Alnylam or (b) otherwise learned by
Alnylam; provided, that Tekmira Know-How shall not include Know-How learned by
Alnylam solely as a result of the litigation settled pursuant to the Settlement
Agreement.

1.70 Tekmira Manufacturing Documents means the documents identified in
Schedule 1.70.

1.71 Tekmira Milestone Product means any Tekmira Product Covered by a Valid
Claim within the Alnylam Patents and that is directed to a Tekmira Non-Exclusive
Target other than Ebola.

1.72 Tekmira Non-Exclusive Target means any of the following Targets: PLK1,
APOB, Ebola, WEE1, CSN5, or any of the Tekmira Additional Non-Exclusive Targets.

1.73 Tekmira Patent means any Patent, other than a Protiva Patent, UBC Patent or
Category 1 Patent, that is Controlled by Tekmira on or after the Effective Date
and that was filed, or that claims priority to a Patent that was filed, before
April 15, 2010.

1.74 Tekmira Product means an siRNA Product Researched, Developed or
Commercialized by Tekmira, its Affiliates or Sublicensees that is directed to a
Tekmira Target.

1.75 Tekmira Royalty-Bearing Patent means any Patent within the Tekmira Combined
Licensed Technology, any Category 1 Patent, any Category 2 Patent as to which a
Tekmira employee is listed as an inventor, any Category 3 Patent as to which a
Tekmira employee is listed as an inventor, and any UBC Patent.

1.76 Tekmira Sublicensable Product means a Product that has been developed by
Tekmira or its Affiliates for which (a) a Target has been identified, and a
potential therapeutic intervention described, and (b) one (1) or more
oligonucleotide(s) have been screened in in vitro studies and (c) non-GLP rodent
pharmacology data has been generated.

1.77 Tekmira Target means a Tekmira Exclusive Target or a Tekmira Non-Exclusive
Target.

1.78 Tekmira-UBC License Agreement means that certain license agreement between
Tekmira and UBC, dated effective July 1, 1998, as amended by Amendment Agreement
between Tekmira and UBC dated effective July 11, 2006, and Second Amendment
Agreement dated effective August 14, 2007.

1.79 Territory means worldwide.

 

10



--------------------------------------------------------------------------------

1.80 Third Party means any Person other than Tekmira, Alnylam or any of their
respective Affiliates.

1.81 UBC Patent means a Patent sublicensed to Alnylam pursuant to the UBC
Sublicense and that was filed, or that claims priority to a Patent that was
filed, before April 15, 2010.

1.82 Valid Claim means (a) any claim in an issued and unexpired patent within
the Alnylam Patents or the Tekmira Royalty-Bearing Patents, as applicable, that
has not been held unenforceable, unpatentable or invalid by a decision of a
court or other governmental agency of competent jurisdiction, which decision is
unappealable or unappealed within the time allowed for appeal, and which has not
been admitted by the holder of the patent to be invalid or unenforceable through
reissue, re-examination, or disclaimer or otherwise and (b) a patent application
within the Alnylam Patents or the Tekmira Royalty-Bearing Patents, as
applicable, a claim of which has been pending less than [**] years and which
claim has not been cancelled, withdrawn or abandoned or finally rejected by an
administrative agency action from which no appeal can be taken.

 

Additional Defined Terms

  

Section Reference

AAA    10.2 Agreement    PREAMBLE AlCana    RECITALS Alnylam    PREAMBLE Alnylam
Additional Exclusive Target    3.2 Alnylam Indemnitee    7.1 Alnylam-Protiva CLA
   RECITALS Alnylam-Tekmira LCA    RECITALS Ascletis    4.6 Code    2.7
Competitive Infringement    5.4(a) Effective Date    PREAMBLE IP Management
Terms    5.1 Lead Development Candidate    1.17 LNP    RECITALS LNP Improvements
   2.2(d) LNP/SNALP Technology    RECITALS Losses    7.1 miRNA    RECITALS
Manufacturing Agreements    RECITALS Prior Cross-License Agreements    RECITALS
Product Seller    1.45 Protiva    PREAMBLE RNAi    RECITALS Royalty Term    4.7
Settlement Agreement    RECITALS

 

11



--------------------------------------------------------------------------------

Additional Defined Terms

  

Section Reference

Sponsored Research Agreement    RECITALS Successful Alnylam Product    4.5
Successful Biodefense Product    4.4 Successful Tekmira Milestone Product    4.1
Supplemental Agreement    RECITALS Tekmira    PREAMBLE Tekmira Additional
Exclusive Target    3.1 Tekmira Additional Non-Exclusive Target    3.1 Tekmira
Indemnitee    7.2 UBC    RECITALS UBC Sublicense    RECITALS

ARTICLE II - LICENSE GRANTS AND RELATED RIGHTS

2.1 License Grants to Tekmira.

(a) Subject to the terms and conditions of this Agreement and the Alnylam
Existing In-Licenses, Alnylam hereby grants to Tekmira and its Affiliates an
exclusive right and license under the Alnylam Licensed Technology to Research,
Develop and Commercialize Tekmira Products directed to any Tekmira Exclusive
Target in the Tekmira Field in the Territory.

(b) Subject to the terms and conditions of this Agreement and the Alnylam
Existing In-Licenses, Alnylam hereby grants to Tekmira and its Affiliates a
non-exclusive right and license under the Alnylam Licensed Technology to
Research, Develop and Commercialize Tekmira Products directed to any Tekmira
Non-Exclusive Target in the Tekmira Field in the Territory.

(c) The licenses set forth in this Section 2.1 include the right to grant
sublicenses as provided in, and subject to, Section 2.3 below.

2.2 License Grants to Alnylam.

(a) Subject to the terms and conditions of this Agreement, Tekmira hereby grants
to Alnylam and its Affiliates an exclusive right and license under the Tekmira
Combined Licensed Technology and the Category 1 Patents to Research, Develop and
Commercialize Alnylam Products directed to any Alnylam Exclusive Target in the
Alnylam Field in the Territory.

(b) Subject to the terms and conditions of this Agreement, Tekmira grants to
Alnylam and its Affiliates a non-exclusive right and license under the Tekmira
Combined Licensed Technology and the Category 1 Patents to Research, Develop and
Commercialize Alnylam Products directed to any Alnylam Non-Exclusive Target in
the Alnylam Field in the Territory.

(c) Subject to the terms and conditions of this Agreement, Tekmira grants to
Alnylam and its Affiliates a non-exclusive right and license (without the right
to grant sublicenses outside

 

12



--------------------------------------------------------------------------------

of the Alnylam Field) under the Category 1 Patents for any and all purposes,
both in the Alnylam Field and outside of the Alnylam Field, in the Territory.
The license granted pursuant to this Section 2.2(c) shall be fully paid-up and
royalty-free outside the Alnylam Field.

(d) Subject to the terms and conditions of this Agreement, Tekmira grants to
Alnylam and its Affiliates a non-exclusive, non-sublicensable, fully paid-up,
royalty-free right and license under the Tekmira Combined Licensed Technology
and the Category 1 Patents to research, develop, make, have made and use
improvements to such technology and inventions claimed or covered by such
Patents (“LNP Improvements”) and to research, develop, make, have made, use and
commercialize LNP Improvements. As between the Parties, Alnylam shall own all
LNP Improvements made by Alnylam and its Affiliates pursuant to the license
granted under this Section 2.2(d); provided, however, that such ownership of LNP
Improvements shall not extinguish or alter any of Alnylam’s obligations to
Tekmira for any products that are Alnylam Products.

(e) The licenses set forth in subsections (a), (b) and (c) of this Section 2.2
include the right to grant sublicenses as provided in, and subject to,
Section 2.3 below.

2.3 Sublicensing.

(a) The licenses granted to Tekmira in Section 2.1 include the right for Tekmira
to grant sublicenses, but only on a Tekmira Sublicensable Product-by-Tekmira
Sublicensable Product basis, to Third Parties to Research, Develop and/or
Commercialize Tekmira Products that are Tekmira Sublicensable Products. Tekmira
shall require that the terms of any sublicense under its rights in this
Agreement are fully in compliance with the terms and conditions of this
Agreement and of the Alnylam Existing In-Licenses governing Alnylam’s rights
under the Alnylam Licensed Technology.

(b) The licenses granted to Alnylam in Section 2.2(a), Section 2.2(b) and
Section 2.2(c) include the right for Alnylam to grant sublicenses in the Alnylam
Field, but only on a Alnylam Sublicensable Product-by-Alnylam Sublicensable
Product basis, to Third Parties to Research, Develop and/or Commercialize
Alnylam Products that are Alnylam Sublicensable Products. Alnylam shall require
that the terms of any sublicense under its rights in this Agreement are fully in
compliance with the terms and conditions of this Agreement.

(c) Any sublicense granted by a Party hereunder shall be subject and subordinate
to the terms and conditions of this Agreement and shall contain terms and
conditions consistent with those in this Agreement. The sublicensing Party shall
assume full responsibility for the performance of all obligations and observance
of all terms herein under the licenses granted to it and will itself pay and
account to the other Party for all payments due under such licenses by reason of
any such sublicense. If a sublicensing Party becomes aware of a material breach
of any sublicense by a Sublicensee, the sublicensing Party shall promptly notify
the other Party of the particulars of same and take all reasonable efforts to
enforce the terms of such sublicense.

(d) Unless otherwise provided in this Agreement, the sublicensing Party will
notify the other Party within [**] days after execution of a sublicense entered
into hereunder and

 

13



--------------------------------------------------------------------------------

provide a copy of the fully executed sublicense agreement to the other Party
within the same time frame (with such reasonable redactions as the sublicensing
Party may make, provided that such redactions do not include provisions
necessary to demonstrate compliance with the requirements of this Agreement),
which shall be treated as Confidential Information of the sublicensing Party
under Article VI; and provided further that the other Party may disclose such
agreement(s) to Third Parties under confidence if and to the extent required in
order to comply with such other Party’s contractual obligations under both this
Agreement and Third Party agreements.

(e) Tekmira hereby waives the foregoing sublicensing restrictions and
requirements of Section 2.2(c), Section 2.2(d) and this Section 2.3 with respect
to the Alnylam Existing Sublicenses. In addition, to the extent that Alnylam as
of the Effective Date has licensed or sublicensed any Patent or Know-How
Controlled by Tekmira as of the Effective Date to any Third Party pursuant to
any Alnylam Existing Sublicense, or granted any Third Party pursuant to any
Alnylam Existing Sublicense any option to obtain a license or sublicense under
any Patent or Know-How Controlled by Tekmira, the rights of the applicable Third
Party shall not be affected by this Agreement, and if such Third Party Develops
or Commercializes Alnylam Products, then Tekmira will be entitled to milestone
payments and royalties with respect thereto as set forth in this Agreement.
Alnylam agrees that it will not grant any additional options, licenses or
sublicenses under Alnylam Patents, Tekmira Combined Licensed Technology, UBC
Patents or Category 1 Patents to AlCana to Research, Develop or Commercialize
siRNA Products without the prior written consent of Tekmira or enter into any
additional contractual obligations to indemnify AlCana as to AlCana’s practice
of the Alnylam Patents, Tekmira Combined Licensed Technology, UBC Patents or
Category 1 Patents to Research, Develop or Commercialize siRNA Products.

(f) Notwithstanding Sections 2.3(a) and 2.3(b), either Party may utilize
Permitted Contractors and Institutional Collaborators to Research and/or Develop
their respective Products, whether or not such Products have become
Sublicensable Products; provided that (i) such Party does not grant any such
Permitted Contractor or Institutional Collaborator any license to Commercialize
Products that are not Sublicensable Products and (ii) no Party shall share any
of the other Party’s Confidential Information with such Permitted Contractor or
Institutional Collaborator unless such Third Party shall have executed a binding
confidentiality agreement containing reasonably customary terms and conditions.

2.4 Coordination with Supplemental Agreement. Tekmira and Alnylam hereby agree
that the terms of this Agreement and the Settlement Agreement (and the Binding
Term Sheet attached thereto) extinguish, supersede, and replace the rights and
obligations of Tekmira, Alnylam, and AlCana under the Supplemental Agreement
solely as between and among Tekmira, Alnylam, and AlCana; provided, however,
Alnylam’s payment obligations to UBC and AlCana under the Supplemental Agreement
and Sponsored Research Agreement shall survive the execution of this Agreement
and the Settlement Agreement (and the Binding Term Sheet attached thereto), and
shall also survive any termination of the Supplemental Agreement or Sponsored
Research Agreement, in each case for the duration of the applicable Royalty Term
(as defined in the Sponsored Research Agreement). Subject to the terms and
conditions of the Settlement Agreement and any subsequent agreement(s) among
Alnylam, Tekmira, UBC and

 

14



--------------------------------------------------------------------------------

AlCana, the rights and obligations of UBC under the Supplemental Agreement and
Sponsored Research Agreement shall be maintained. Notwithstanding any of the
foregoing, nothing in this section 2.4 shall operate to relieve Alnylam of its
obligation to comply with its payment or royalty obligations to UBC or AlCana,
either directly or indirectly, under the Supplemental Agreement or Sponsored
Research Agreement.

2.5 Covenants Not to Sue. Alnylam hereby covenants that it and its Existing
Affiliates will not initiate any legal suit against Tekmira or any of its
Existing Affiliates asserting that:

(a) any internal Research performed solely by Tekmira or its Existing Affiliates
(and not with any Third Party) and solely for the purpose of identifying a
Target for selection as a Tekmira Additional Target hereunder during the period
starting on the Effective Date and continuing until the earlier of (i) the [**]
anniversary of the Effective Date and (ii) such date that Tekmira completes its
selection of the Tekmira Additional Targets pursuant to Article III; or

(b) the formulating in LNP Formulations by Tekmira or any of its Existing
Affiliates of oligonucleotides controlled by any bona fide Third Party
pharmaceutical collaborator on behalf of such Third Party and solely for
Research (but not Development or Commercialization);

constitutes infringement and/or misappropriation of the Alnylam Licensed
Technology. For clarity, the Parties agree that the covenants set forth in this
Section 2.5 do not extend to any Third Party.

2.6 Retained Rights. Each Party expressly retains any rights not expressly
granted to the other Party under this Article II (or otherwise under this
Agreement).

2.7 Rights in Bankruptcy. All licenses and rights to licenses granted under or
pursuant to this Agreement by a Party to other Party are, and shall otherwise be
deemed to be, for purposes of Section 365(n) of the United States Bankruptcy
Code (the “Code”), licenses of rights to “intellectual property” as defined
under Section 101(35A) of the Code. The Parties agree that each Party, as a
licensee of such rights under this Agreement, shall retain and may fully
exercise all of its rights and elections under the Code, and that upon
commencement of a bankruptcy proceeding by or against the other Party under the
Code, such Party shall be entitled to a complete duplicate of, or complete
access to (as such Party deems appropriate), any such intellectual property and
all embodiments of such intellectual property. Such intellectual property and
all embodiments thereof shall be promptly delivered to such Party (a) upon any
such commencement of a bankruptcy proceeding upon written request therefor by
such Party, unless such other Party elects to continue to perform all of its
obligations under this Agreement or (b) if not delivered under (a) above, upon
the rejection of this Agreement by or on behalf of such other Party upon written
request therefor by such Party. The foregoing provisions are without prejudice
to any rights such Party may have arising under the Code or other applicable
law.

 

15



--------------------------------------------------------------------------------

ARTICLE III - SELECTION OF ADDITIONAL TARGETS

3.1 Tekmira Additional Targets. Subject to Section 3.3, during the period
beginning on the Effective Date and ending on the [**] anniversary thereof,
Tekmira may select (i) up to two (2) Targets (other than the Alnylam Exclusive
Targets) that shall each become a “Tekmira Additional Exclusive Target” and
(ii) up to five (5) Targets (other than the Alnylam Exclusive Targets) that
shall each become a “Tekmira Additional Non-Exclusive Target”. For clarity, the
Parties acknowledge that such seven (7) Tekmira Additional Targets shall be in
addition to the one (1) Tekmira Exclusive Target and the five (5) Tekmira
Non-Exclusive Targets selected as of the Effective Date.

3.2 Alnylam Additional Exclusive Targets. Subject to Section 3.3, during the
period beginning on the Effective Date and ending on the [**] anniversary
thereof, Alnylam may select up to five (5) Targets (other than the Tekmira
Targets) that shall each become an “Alnylam Additional Exclusive Target”. For
clarity, the Parties acknowledge that the five (5) Alnylam Exclusive Additional
Targets shall be in addition to the Alnylam Existing Exclusive Targets.

3.3 Selection Process. The following process shall apply to the selection of
Tekmira Additional Targets and Alnylam Additional Exclusive Targets.

(a) As to Targets that are peptide entities, the selecting Party shall initially
notify the other Party in writing of the NCBI Gene ID number (or, if a NCBI Gene
ID number is not available, the specific sequence of the proposed Target) of
each Target nominated by the selecting Party for selection as an additional
Target. As to Targets that are non-peptide entities, the selecting Party shall
initially notify the other Party in writing of the non-peptide entity. Within
[**] Business Days following the other Party’s receipt of a notice nominating a
Target, such other Party shall notify the selecting Party in writing whether
such Target is either: (i) subject to a binding contractual obligation to a
Third Party that would be breached by the inclusion of such Target as an
additional Target under these terms, or (ii) the subject of an Active Internal
Development Program at such other Party and such Active Internal Development
Program was in existence as such prior to the receipt of such notice from the
selecting Party and such other Party determines in good faith that it intends to
continue such Active Internal Development Program, and so notifies the selecting
Party. If neither of these criteria applies, the Target shall be considered to
have been successfully nominated as a Tekmira Additional Non-Exclusive Target,
Tekmira Additional Exclusive Target, or Alnylam Additional Exclusive Target, as
applicable.

(b) If a Target submitted to Alnylam is not available for license as a Tekmira
Additional Target pursuant to subsection (a) above, then Tekmira may nominate an
additional Target as a Tekmira Additional Target, until two (2) Tekmira
Additional Exclusive Targets and five (5) Tekmira Additional Non-Exclusive
Targets have been identified and successfully nominated pursuant to the
foregoing procedure. Any Target successfully nominated pursuant to the foregoing
procedure shall be a Tekmira Additional Target.

(c) If a Target submitted to Tekmira is not available for license as an Alnylam
Additional Exclusive Target pursuant to subsection (a) above, then Alnylam may
nominate an

 

16



--------------------------------------------------------------------------------

additional Target as an Alnylam Additional Exclusive Target, until five
(5) Alnylam Additional Exclusive Targets have been identified and successfully
nominated pursuant to the foregoing procedure. Any Target successfully nominated
pursuant to the foregoing procedure shall be an Alnylam Exclusive Additional
Target.

ARTICLE IV - FINANCIAL PROVISIONS

4.1 Manufacturing Opt-Out Payment. Within ten (10) Business Days after the
Effective Date, Alnylam shall pay Tekmira a fee of thirty million U.S. dollars
($30,000,000), which amount shall constitute full consideration for the
termination of and release of Alnylam from all of Alnylam’s obligations under
the Manufacturing Agreements, including without limitation the obligations to
obtain materials and/or services from Tekmira, and the rights to Manufacture and
have Manufactured Alnylam Products included in the Development and
Commercialization rights granted to Alnylam pursuant to Sections 2.2(a) and
2.2(b). Based on Tekmira’s provision to Alnylam of a completed Form W-8BEN,
Alnylam agrees that it will not withhold taxes from the payment under this
Section 4.1.

4.2 Restructuring Payment. Within ten (10) Business Days after the Effective
Date, Alnylam shall pay Tekmira a fee of thirty-five million U.S. dollars
($35,000,000), which amount shall constitute payment for the termination of the
Prior Cross-License Agreements and the Parties’ rights and obligations
thereunder, as well as the restructuring of certain milestone payments and
royalty rates for certain Alnylam Products as set forth in Sections 4.6 and
4.9(d). Based on Tekmira’s provision to Alnylam of a completed Form W-8BEN,
Alnylam agrees that it will not withhold taxes from the payment under this
Section 4.2.

4.3 Milestones with Respect to Tekmira Milestone Products. On a Tekmira
Milestone Product-by-Tekmira Milestone Product basis, payments will be payable
by Tekmira to Alnylam based upon the achievement of certain milestone events as
set forth in the table below (all references are to U.S. dollars). Tekmira will
provide written notice to Alnylam of the occurrence of a milestone event within
[**] Business Days, and pay the indicated milestone fee to Alnylam within [**]
days, after the occurrence of the relevant event.

Capitalized terms in the chart below shall be read in context to apply to
Tekmira Milestone Products; provided, however, that each milestone payment will
be payable no more than once in respect of any given Tekmira Milestone Product.

 

Milestone Event

   Milestone Fee  

[**]

     [** ] 

[**]

     [** ] 

[**]

     [** ] 

[**]

     [** ] 

 

17



--------------------------------------------------------------------------------

Milestone Event

   Milestone Fee  

[**]

     [** ] 

[**]

     [** ] 

If one or more milestone events set out above are skipped for any reason, the
payment for such skipped milestone event(s) will be due at the same time as the
payment for the next achieved milestone event. The milestone payments described
above shall be payable only once in relation to each Tekmira Milestone Product
that achieves Regulatory Approval in a Major Market (each, a “Successful Tekmira
Milestone Product”). Therefore, unless and until there is a Successful Tekmira
Milestone Product directed to a particular Target, any of the milestone payments
made by Tekmira under this Section in connection with a Tekmira Milestone
Product directed to such Target shall be fully creditable against the repeated
achievement of such milestone event by any other Tekmira Milestone Product
directed to such Target. However, in the event that there is a Successful
Tekmira Milestone Product directed to a Target and Tekmira subsequently begins
to Develop or continues to develop a Follow-On Product then, if and when any of
the milestone events set out above is thereafter achieved for such Follow-On
Product, in addition to the milestone payment for such milestone event, there
will also be due and payable all of the milestone payment(s) for any such
milestones that were achieved but not paid for such Follow-On Product prior to
the achievement of Regulatory Approval in a Major Market of a Successful Tekmira
Milestone Product with respect to such Target.

4.4 Milestones with Respect to Biodefense Targets. The milestone fees payable by
Alnylam to Tekmira with respect to Alnylam Products directed to Biodefense
Targets that are not intended for sale, directly or indirectly, to a Funding
Authority shall be as set forth in Section 4.4. The milestone fees payable by
Alnylam to Tekmira with respect to Alnylam Products Covered by a Valid Claim
within the Tekmira Royalty-Bearing Patents that are directed to Biodefense
Targets which are intended for sale, directly or indirectly, to a Funding
Authority shall be payable on an Alnylam Product-by-Alnylam Product basis as
follows, subject to Section 4.6:

 

Milestone Event

   Milestone Fee  

[**]

     [** ] 

[**]

     [** ] 

[**]

     [** ] 

In the event one or more milestone events set out above are skipped for any
reason, the payment for such skipped milestone event(s) will be due at the same
time as the payment for the next achieved milestone event. The milestone
payments described above shall be payable only once in relation to each Alnylam
Royalty Product directed to a Biodefense Target that achieves First

 

18



--------------------------------------------------------------------------------

Commercial Sale in a Major Market (each, a “Successful Biodefense Product”).
Therefore, unless and until there is a Successful Biodefense Product directed to
a particular Biodefense Target, any of the milestone payments made by Alnylam
under this Section in connection with an Alnylam Product directed to such
Biodefense Target shall be fully creditable against the repeated achievement of
such milestone event by any other Alnylam Product directed to such Biodefense
Target. However, in the event that there is a Successful Biodefense Product
directed to a Biodefense Target and Alnylam subsequently begins to Develop or
continues to Develop a Follow-On Product, then, if and when any of the milestone
events set out above is thereafter achieved for such Follow-On Product directed
to such Biodefense Target, in addition to the milestone payment for such
milestone event, there will also be due and payable all of the milestone
payment(s) for any such milestones that were achieved but not paid for such
Follow-On Product prior to the achievement of Approval in a Major Market of a
Successful Biodefense Product with respect to such Biodefense Target.

4.5 Milestones with Respect to Alnylam Products. On an Alnylam
Product-by-Alnylam Product basis, and except as otherwise set forth in Sections
4.4 and 4.6, payments will be payable by Alnylam to Tekmira based on the
achievement of certain milestone events as set forth in the table below (all
references are to U.S. dollars) with respect to any Alnylam Product that is
Covered by a Valid Claim within the Tekmira Royalty-Bearing Patents. Alnylam
will provide written notice to Tekmira of the occurrence of a milestone event
within [**] Business Days, and pay the indicated milestone fee to Tekmira within
[**] days, after the occurrence of the relevant event.

Capitalized terms in the chart below shall be read in context to apply to
Alnylam Products; provided, however, that each milestone payment will be payable
no more than once in respect of any given Alnylam Product.

 

Milestone Event

   Milestone Fee  

[**]

     [** ] 

[**]

     [** ] 

[**]

     [** ] 

[**]

     [** ] 

[**]

     [** ] 

[**]

     [** ] 

If one or more milestone events set out above are skipped for any reason, the
payment for such skipped milestone event(s) will be due at the same time as the
payment for the next achieved milestone event. The milestone payments described
above shall be payable only once in relation to each Alnylam Product that
achieves Regulatory Approval in a Major Market (each, a

 

19



--------------------------------------------------------------------------------

“Successful Alnylam Product”). Therefore, unless and until there is a Successful
Alnylam Product directed to a particular Target, any of the milestone payments
made by Alnylam under this Section in connection with an Alnylam Product
directed to such Target shall be fully creditable against the repeated
achievement of such milestone event by any other Alnylam Product directed to
such Target. However, in the event that there is a Successful Alnylam Product
directed to a Target and Alnylam subsequently begins to Develop or continues to
Develop a Follow-On Product, if and when any of the milestone events set out
above is thereafter achieved for such Follow-On Product directed to such Target,
in addition to the milestone payment for such milestone event, there will also
be due and payable all of the milestone payment(s) for any such milestones that
were achieved but not paid for such Follow-On Product prior to the achievement
of Regulatory Approval in a Major Market of a Successful Alnylam Product
directed to such Target.

4.6 Milestones for Certain Alnylam Existing Exclusive Targets. In lieu of any
milestone payments under Sections 4.4 and 4.5 with respect to all Alnylam
Products that are directed to any of the Alnylam Existing Exclusive Targets, a
milestone payment will be due by Alnylam to Tekmira solely for the first
achievement of each of the corresponding milestone events set forth in the table
below (all references are to U.S. dollars) by the applicable Alnylam Product
identified below. Alnylam will provide written notice to Tekmira of the
occurrence of a milestone event within [**] Business Days, and pay the indicated
milestone fee to Tekmira within [**] days, after the occurrence of the relevant
milestone event. For the avoidance of doubt, each milestone fee set forth below
will be payable no more than once.

 

Milestone Event

   Milestone Fee  

Dosing of first patient in a Phase III Clinical Trial for ALN-TTR; provided that
such ALN-TTR is Covered by a Valid Claim within the Tekmira Royalty-Bearing
Patents

   $ 5,000,000   

Tekmira has [**] for clinical development of ALN-VSP in China either by (i)
provision of direct Manufacturing services, including but not limited to the
clinical trial drug product material and associated manufacturing and regulatory
information necessary and sufficient for the initiation of a clinical trial in
China or Korea, or (ii) the transfer of necessary Manufacturing process
technology used to produce batch [**] of ALN-VSP for Alnylam clinical trials and
sufficient to produce at least one (1) batch of ALN-VSP suitable for clinical
trials in China or Korea.

   $ 5,000,000   

 

20



--------------------------------------------------------------------------------

In addition to the corresponding milestone fee, all expenses actually incurred
by Tekmira for the activities set forth in clauses (i) and (ii) in the second
milestone listed in the above table shall be paid by [**].

4.7 Royalty Term. Royalties shall be payable hereunder on a Product-by-Product
and country-by-country basis commencing on the First Commercial Sale of a
Product in a country and continuing during any period in which (a) in the case
of Alnylam Products, a Valid Claim within the Tekmira Royalty-Bearing Patents
Covers the applicable Alnylam Product in such country of sale, or (b) in the
case of Tekmira Products, a Valid Claim within the Alnylam Patents Covers the
applicable Tekmira Product in such country of sale (such period, as applicable,
the “Royalty Term”). Upon the expiration of the Royalty Term applicable to a
given Product and country, the license granted under Section 2.1(a),
Section 2.1(b), Section 2.2(a) or Section 2.2(b), as applicable, shall become
fully paid-up, royalty-free, non-exclusive, perpetual and irrevocable with
respect to such Product in such country.

4.8 Royalties Payable by Tekmira. During the applicable Royalty Term, Tekmira
shall pay running royalties on Net Sales of Tekmira Products Covered by one or
more Valid Claims of any Alnylam Patent in the applicable country of sale in
accordance with the applicable running royalty rates set out in the table below
(all references are to U.S. dollars):

 

Aggregate Annual Net Sales

   Royalty Rate  

[**]

     [** ]% 

[**]

     [** ]% 

[**]

     [** ]% 

[**]

     [** ]% 

No royalties will be payable more than once by Tekmira with respect to any
single unit of Tekmira Product.

4.9 Royalties on Alnylam Products. During the applicable Royalty Term, Alnylam
shall pay running royalties on Net Sales of Alnylam Products Covered by one or
more Valid Claims of the Tekmira Royalty-Bearing Patents in the applicable
country of sale, as follows (all references are to U.S. dollars), whether or not
such Alnylam Products are directed to Biodefense Targets, subject to
Section 4.9(d):

(a) Where the Net Sales are those of, and are invoiced by, any one of the
following:

(i) Alnylam or its Affiliate;

 

21



--------------------------------------------------------------------------------

(ii) Roche;

(iii) Regulus Therapeutics under a sub-license granted by Alnylam; or

(iv) another sub-licensee under a sub-license granted by Alnylam in connection
with, and solely for the purpose of, a Bona Fide Collaboration;

the applicable running royalty rates shall be as set out in the table below:

 

Aggregate Annual Net Sales

   Royalty Rate  

[**]

     [** ]% 

[**]

     [** ]% 

[**]

     [** ]% 

(b) In all other cases, the applicable running royalty rates shall be set out in
the table below:

 

Aggregate Annual Net Sales

   Royalty Rate  

[**]

     [** ]% 

[**]

     [** ]% 

[**]

     [** ]% 

[**]

     [** ]% 

(c) No royalties will be payable more than once by Alnylam with respect to any
single unit of Alnylam Product.

(d) The royalty rate payable on Net Sales of Alnylam Products Covered by one or
more Valid Claims of the Tekmira Royalty-Bearing Patents in the applicable
country of sale that are directed to any of the Alnylam Existing Exclusive
Targets shall be reduced by [**] percent ([**]%) of Aggregate Annual Net Sales
at all tiers set forth in the tables in subsections (a) and (b) above (e.g.,
where such a table indicates a royalty rate of [**]%, the royalty rate that
would apply instead with respect to Net Sales of Alnylam Products directed to
any of the Alnylam Existing Exclusive Targets shall be [**]%).

 

22



--------------------------------------------------------------------------------

4.10 Royalty Reduction. The royalties due under Section 4.8 or 4.9 above, as
applicable, may be reduced on a country-by-country basis in the Territory by the
amount of royalties paid or payable with respect to Necessary Third Party IP;
provided, however, that royalties due under Section 4.8 or 4.9 above, as
applicable, may not be reduced by more than [**] of the royalties otherwise due
(and will not in any case be reduced below [**] of the amount of royalties that
would otherwise be due, e.g., for Net Sales of a Tekmira Product up to and
including $[**], the minimum effective royalty rate would be [**]%). For
purposes of illustration only, if Aggregate Annual Net Sales of a Tekmira
Product are $[**] and royalties due to Third Parties in respect of the sale of
such product total [**] percent ([**]%) of Net Sales (or $[**]), royalties due
to Alnylam may be reduced only by $[**] which is determined as follows: maximum
reduction is [**] of the royalty due on Net Sales of $[**], calculated by [**].
For the avoidance of doubt, royalties paid or payable by Alnylam pursuant to the
Supplemental Agreement or the Sponsored Research Agreement shall constitute
royalties paid or payable to Third Parties with respect to Necessary Third Party
IP for purposes of this Section 4.10, notwithstanding any assignment or transfer
of the rights to receive such payments to Tekmira or any of its Affiliates;
provided, however, that royalties paid or payable pursuant to the Supplemental
Agreement or the Sponsored Research Agreement on Aggregate Annual Net Sales
greater than $[**] of any Alnylam Product, where such royalties are paid or
payable only because such Alnylam Product is Covered by a Valid Claim within the
Category 1 Patents (i.e., where such royalties would not be paid or payable
based on other patent rights in the absence of such Category 1 Patents), shall
not result in a reduction to royalties under this Agreement pursuant to this
Section 4.10 of more than [**]% of such Aggregate Annual Net Sales greater than
$[**] in respect of any such Alnylam Product.

4.11 Third Party License Payments. Tekmira shall pay 100% of all royalties,
license fees, milestones and similar payments (if any) payable to any Third
Party under its existing in-licenses, if any, for the rights to Tekmira Combined
Licensed Technology licensed to Alnylam under this Agreement. In addition,
notwithstanding the differences between the milestones and royalties payable by
Alnylam under this Agreement and the milestones and royalties that were payable
under the Alnylam-Tekmira LCA, Tekmira remains solely responsible for, and
agrees to pay to UBC, any and all amounts payable to UBC pursuant to the
Tekmira-UBC License Agreement, including, without limitation, any and all
amounts payable to UBC in connection with Alnylam’s exercise of its rights under
the UBC Sublicense and any and all amounts paid by Alnylam to Tekmira under this
Agreement or the UBC Sublicense. Alnylam shall pay 100% of all royalties,
license fees, milestones and similar payments (if any) payable to any Third
Party under any Alnylam Existing In-License for the rights to Alnylam Licensed
Technology licensed to Tekmira under this Agreement.

4.12 Reports. As to each Royalty Quarter commencing with the Royalty Quarter
during which the First Commercial Sale occurs with respect to a Tekmira Product,
in the case of Tekmira as the reporting Party, or with respect to an Alnylam
Product, in the case of Alnylam as the reporting Party, within [**] days after
the end of such Royalty Quarter (if the reporting Party has not entered into an
agreement with a Sublicensee) and within [**] days after the receipt by the
reporting Party from a Sublicensee of such Sublicensee’s report, as required by
such Sublicensee’s sublicense for each Royalty Quarter (if the applicable Party
has entered into an agreement with a Sublicensee), each reporting Party will
deliver to the other Party to this

 

23



--------------------------------------------------------------------------------

Agreement a written report showing, on a country-by-country basis, the Net Sales
of Products calculated under GAAP and its royalty obligation for such quarter
with respect to such Net Sales under this Agreement together with wire transfer
of an amount equal to such royalty obligation. All Net Sales will be segmented
in each such report according to sales by the selling Party and each of its
Affiliates and Sublicensees, as well as on a product-by-product basis, including
the rates of exchange used to convert Net Sales to United States Dollars from
the currency in which such sales were made. For the purposes of this Agreement,
the rates of exchange to be used for converting Net Sales to United States
Dollars will be the simple average of the selling and buying rates of U.S.
dollars published in The Wall Street Journal East Coast Edition for the last
Business Day of the Royalty Quarter covered by the report.

4.13 Tax Withholding. Each paying Party will use all reasonable and legal
efforts to reduce tax withholding with respect to payments to be made to the
other Party under this Agreement. Notwithstanding such efforts, subject to
Sections 4.1 and 4.2, if the paying Party concludes that tax withholdings under
the laws of any country are required with respect to payments, the paying Party
will make the full amount of the required payment to such other Party after any
tax withholding. In any such case, the paying Party shall provide such other
Party with a written explanation of such withholding and original receipts or
other evidence reasonably desirable and sufficient to allow it to document such
tax withholdings for purposes of claiming foreign tax credits and similar
benefits.

4.14 Payments. Unless otherwise agreed by the Parties, all payments required to
be made under this Agreement will be made in United States Dollars via wire
transfer to an account designated in advance by the receiving Party.

4.15 Audits. At any given point in time, each Party will have on file and will
require its Affiliates and Sublicensees to have on file complete and accurate
records for the last [**] years of all Net Sales of Products for which it is the
paying Party. The other Party to this Agreement will have the right, [**] during
each twelve (12) month period, to retain at its own expense an independent
qualified certified public accountant reasonably acceptable to such Party to
review such records solely for accuracy and for no other purpose upon reasonable
notice and under a written obligation of confidentiality, during regular
business hours. If the audit demonstrates that the payments owed under this
Agreement have been understated, the audited Party will pay the balance to such
other Party together with interest on such amounts from the date on which such
payment obligation accrued at a rate equal to the then current [**]-day United
States dollar LIBOR rate plus [**] percent per annum. If the underpayment is
greater than five percent of the amount owed, then the audited Party will
reimburse such other Party for its reasonable out-of-pocket costs of the audit.
If the audit demonstrates that the payments owed under this Agreement have been
overstated, such other Party to this Agreement will credit the balance against
the next payment due from the audited Party (without interest).

 

24



--------------------------------------------------------------------------------

ARTICLE V - INTELLECTUAL PROPERTY

5.1 Category 1, 2 and 3 Patents. Subject to the terms and conditions set forth
in the Exhibit A attached hereto (the “IP Management Terms”):

(a) Alnylam hereby assigns to Tekmira all of Alnylam’s right, title and interest
in and to the Category 1 Patents, subject to any existing rights granted by
Alnylam to Third Parties under the Category 1 Patents, including but not limited
to such rights granted by Alnylam to UBC and AlCana under the Supplemental
Agreement and rights granted under the Alnylam Existing Sublicenses; provided,
however, that such assignment shall exclude any right to enforce the Category 1
Patents with respect to any alleged infringing activities by Alnylam and/or any
of its licensees that occurred prior to the Effective Date.

(b) In the event that Tekmira obtains any ownership interest in any Category 2
Patent or Category 3 Patent pursuant to the inventorship determination made
under Sections 5 and 6 of the IP Management Terms, Tekmira shall and hereby does
assign to Alnylam all of Tekmira’s right, title and interest in and to such
Category 2 Patent or Category 3 Patent, as applicable.

(c) Each Party agrees to execute such further documents and take such further
actions as the other Party may reasonably request in order to give effect to the
assignments contemplated under subsections (a) and (b) above.

(d) The filing, prosecution and maintenance of Category 1 Patents, Category 2
Patents and Category 3 Patents shall be governed by the applicable provisions of
the IP Management Terms.

5.2 Prosecution and Maintenance of Other Patents. Subject to the IP Management
Terms, Alnylam will have the sole right and responsibility, at Alnylam’s
discretion and at its expense, to file, prosecute and maintain patent protection
in the Territory for all Patents (other than Category 2 Patents, and Category 3
Patents) within the Alnylam Licensed Technology. Tekmira will have the sole
right and responsibility, at Tekmira’s discretion and at its expense, to file,
prosecute and maintain patent protection in the Territory for all Patents (other
than Category 1 Patents) within the Tekmira Combined Licensed Technology.

5.3 Third Party Infringement of Alnylam’s Patents.

(a) Each Party will promptly report in writing to the other Party during the
Term any known or suspected infringement by a Third Party of any of the Alnylam
Patents of which such Party becomes aware, as such infringement relates to
Research, Development or Commercialization of Products directed at any Tekmira
Target, or any Tekmira Product, and will provide the other Party with all
available evidence supporting such infringement.

(b) Alnylam will have the sole and exclusive right to initiate an infringement
or other appropriate suit in the Territory with respect to infringements or
suspected infringements of any of the Alnylam Patents and to any and all
recoveries obtained in connection therewith.

(c) Alnylam will have the sole and exclusive right to select counsel for any
suit referred to in subsection 5.3(b) above initiated by it and will pay all
expenses of the suit, including without limitation attorneys’ fees and court
costs.

 

25



--------------------------------------------------------------------------------

5.4 Competitive Infringement of Category 1 Patents.

(a) Each Party will promptly report in writing to the other Party during the
Term any known or suspected infringement by a Third Party of any of the Category
1 Patents of which such Party becomes aware. If any such infringement relates to
the development, making, using, selling, offering for sale or importing of a
product that is directed against an Alnylam Exclusive Target (“Competitive
Infringement”), then Alnylam will have the first right to initiate an
infringement or other appropriate suit in the Territory with respect to such
Competitive Infringement; provided, that if Alnylam fails to initiate a suit or
take other appropriate action with respect to such Competitive Infringement
within [**] days after becoming aware of the basis for such suit or action, then
Tekmira may, in its discretion, provide Alnylam with written notice of Tekmira’s
intent to initiate a suit or take other appropriate action with respect to such
Competitive Infringement. If Tekmira provides such notice and Alnylam fails to
initiate a suit or take such other appropriate action within [**] days after
receipt of such notice from Tekmira, then Tekmira shall have the right to
initiate a suit or take other appropriate action that it believes is reasonably
required to protect its interests with respect to such Competitive Infringement.

(b) The Party bringing the enforcement action with respect to such Competitive
Infringement shall have the right to defend against any claim arising during
such action asserting that the Category 1 Patent that is subject of such
Competitive Infringement is invalid or unenforceable.

(c) Regardless of which Party brings such the enforcement action with respect to
such Competitive Infringement, the Party not bringing the enforcement action
shall (i) provide all reasonable assistance to the Party bringing the action, at
the expense of the Party bringing the action, and (ii) have the right to join
and participate in such action at its own expense with its own counsel and to
share equally all expenses of such suit if it so elects. If required under
applicable law in order for the initiating Party to initiate and/or maintain
such suit, or if the initiating Party is unable to initiate or prosecute such
suit solely in its own name or it is otherwise advisable to obtain an effective
legal remedy, in each case, the other Party shall, at the expense of the
initiating Party, join as a party to the suit and will execute all documents
necessary for the initiating Party to initiate litigation to prosecute and
maintain such action.

(d) Any damages or other recovery, whether by settlement or otherwise, from an
action under this Section 5.4 to enforce the Category 1 Patent against
Competitive Infringement shall first be applied pro rata to reimburse the
Parties for the costs and expenses of litigation in such action, and [**]
percent ([**]%) of any remaining amount shall be paid to or retained by the
Party conducting the litigation and [**] percent ([**]%) of such remaining
amount shall be paid to or retained by the other Party.

5.5 Third Party Infringement of Tekmira’s Patents.

(a) Each Party will promptly report in writing to the other Party during the
Term any known or suspected infringement by a Third Party of any Patents within
the Tekmira Combined Licensed Technology of which such Party becomes aware, as
such infringement relates to the Research, Development or Commercialization of
Products directed at any Alnylam Target, or any Alnylam Product, and will
provide the other Party with all available evidence supporting such
infringement.

 

26



--------------------------------------------------------------------------------

(b) Tekmira will have the sole and exclusive right to initiate an infringement
or other appropriate suit in the Territory with respect to infringements or
suspected infringements of any of the Patents within the Tekmira Combined
Licensed Technology, and of any of the Category 1 Patents that does not
constitute Competitive Infringement and to any and all recoveries obtained in
connection therewith.

(c) Tekmira will have the sole and exclusive right to select counsel for any
suit referred to in subsection 5.5(b) above initiated by it and will pay all
expenses of the suit, including without limitation attorneys’ fees and court
costs.

5.6 Patent Certification. To the extent required by law or permitted by law, the
Parties shall use reasonable efforts to maintain with the applicable regulatory
authorities during the Term correct and complete listings of applicable Patents
for Alnylam Products or Tekmira Products, as the case may be, being
Commercialized, including but not limited to all so-called “Orange Book”
listings required under the Hatch-Waxman Act.

ARTICLE VI - CONFIDENTIAL INFORMATION AND PUBLICITY

6.1 Non-Disclosure of Confidential Information. Each Party agrees that all
Confidential Information of a Party that is disclosed by a Party to the other
Party (a) will not be used by the receiving Party except in connection with the
activities contemplated by this Agreement, (b) will be maintained in confidence
by the receiving Party, and (c) will not be disclosed by the receiving Party to
any Third Party without the prior written consent of the disclosing Party.
Notwithstanding the foregoing, the receiving Party will be entitled to use and
disclose Confidential Information of the disclosing Party that (i) was known by
the receiving Party or its Affiliates prior to its date of disclosure by the
disclosing Party to the receiving Party as demonstrated by legally admissible
evidence available to the receiving Party, (ii) either before or after the date
of the disclosure such Confidential Information is lawfully disclosed to the
receiving Party or its Affiliates by sources other than the disclosing Party,
(iii) either before or after the date of the disclosure by the disclosing Party
or its Affiliates to the receiving Party such Confidential Information becomes
published or otherwise part of the public domain through no fault, act or
omission on the part of the receiving Party or its Affiliates, (iv) is
independently developed by or for the receiving Party or its Affiliates without
reference to or in reliance upon the Confidential Information as demonstrated by
legally admissible evidence available to the receiving Party or its Affiliates,
(v) is reasonably necessary to conduct clinical trials or to obtain regulatory
approval of Products, or for the prosecution and maintenance of Patents, and
such Patents shall include without limitation claims to the nucleic acid
component of the Products, the Products as formulated with an LNP including
excipients, as well as methods of use and manufacture of the foregoing, along
with any other claims that are usual and customary to obtain maximum protection
for a pharmaceutical, (vi) is reasonably required in order for a Party to obtain
financing or conduct discussions with existing or potential Development and/or
Commercialization partners so long as such Third Party recipients are bound by
an obligation of confidentiality, or (vii) in the reasonable judgment of the
receiving Party is required to be disclosed by the receiving Party to comply
with applicable laws or regulations or legal process, including without
limitation by the rules or regulations of the United States Securities and
Exchange Commission or similar regulatory agency in a country other than the
United States or

 

27



--------------------------------------------------------------------------------

of any stock exchange or NASDAQ, provided that the receiving Party provides
prior written notice of such disclosure to the disclosing Party and takes
reasonable and lawful actions to avoid or minimize the extent of such
disclosure, or (viii) solely with respect to Confidential Information comprising
Alnylam Know-How, Tekmira Know-How or Protiva Know-How, is otherwise reasonably
necessary to disclose in connection with the Research, Development or
Commercialization of Products hereunder.

Alnylam and its Affiliates shall not provide the Tekmira Manufacturing Documents
or copies thereof to any Third Party, and shall not reproduce such Tekmira
Manufacturing Documents in any patent application, publication or other public
disclosure; provided, however, that Alnylam and its Affiliates shall be
permitted to provide such Tekmira Manufacturing Documents to (1) on a
need-to-know basis, Third Party contract manufacturers and other Permitted
Contractors that are engaged to manufacture Alnylam Products or to provide
services in connection with Development, Manufacturing or regulatory matters for
Alnylam Products and/or (2) Sublicensees (who shall also be permitted to provide
such Tekmira Manufacturing Documents on a need-to-know basis to Third Party
contract manufacturers and other Permitted Contractors that are engaged to
manufacture Alnylam Products or to provide services in connection with
Development, Manufacturing or regulatory matters for Alnylam Products), in each
of the foregoing clauses (1) or (2), that are subject to binding confidentiality
agreements containing reasonably customary terms and conditions and, in the case
of Third Party contract manufacturers and other Permitted Contractors,
restricting such Third Parties from providing the Tekmira Manufacturing
Documents to further Third Parties other than in accordance with clause
(3) below, and/or (3) regulatory authorities to the extent reasonably necessary
to obtain Regulatory Approval for, or comply with regulatory requirements
applicable to the Development or Commercialization of, any Alnylam Product.

Notwithstanding anything to the contrary in this Agreement, the confidentiality
and non-use obligations under this Agreement and the restrictions set forth in
the immediately preceding paragraph shall not apply to Confidential Information
consisting of Alnylam Know-How, Tekmira Know-How or Protiva Know-How, including
such Confidential Information comprised by the Tekmira Manufacturing Documents,
that is mentally retained in the unaided memories of the receiving Party’s and
its Affiliates’ employees, consultants and advisors.

For the avoidance of doubt, information received by a Party solely as a result
of the litigation settled pursuant to the Settlement Agreement shall not be
governed by this Agreement and therefore shall not be subject to the exceptions
set forth in the immediately preceding paragraphs permitting the use and
disclosure of Confidential Information hereunder (i.e., nothing in this
Agreement shall lessen any restrictions on the use and disclosure of such
information imposed in such litigation proceedings).

If a Party is required by judicial or administrative process to disclose
Confidential Information that is subject to the non-disclosure provisions of
this Section 6.1, such Party shall promptly inform the other Party of the
disclosure that is being sought in order to provide the other Party an
opportunity to challenge or limit the disclosure obligations. Confidential
Information that is disclosed by judicial or administrative process shall remain
otherwise subject to the confidentiality and non-use provisions of this
Section 6.1, and the Party disclosing Confidential

 

28



--------------------------------------------------------------------------------

Information pursuant to law or court order shall take all steps reasonably
practical, including without limitation seeking an order of confidentiality, to
ensure the continued confidential treatment of such Confidential Information. In
addition to the foregoing restrictions on public disclosure, if either Party
concludes that a copy of this Agreement must be filed with the United States
Securities and Exchange Commission or similar regulatory agency in a country
other than the United States, such Party shall seek the maximum confidential
treatment available under applicable law, provide the other Party with a copy of
this Agreement showing any sections as to which the Party proposes to request
confidential treatment, provide the other Party with an opportunity to comment
on any such proposal and to suggest additional portions of this Agreement for
confidential treatment, and take such Party’s reasonable comments into
consideration before filing this Agreement.

6.2 Limitation on Disclosures. Each Party agrees that it will provide
Confidential Information received from the other Party solely to its employees,
consultants and advisors, and the employees, consultants and advisors of its or
its Affiliates or existing or potential Sublicensees, as applicable, who have a
legitimate business need to know and an obligation to maintain in confidence the
Confidential Information of the disclosing Party. The receiving Party is liable
for any breach of the non-disclosure obligation of, as applicable, (a) its and
its Affiliates’ employees, consultants and advisors, (b) existing or potential
Sublicensees and (c) the employees, consultants and advisors of any existing or
potential Sublicensees.

6.3 Publicity.

(a) No disclosure of the existence of, or the terms of, this Agreement may be
made by either Party or its Affiliates, and no Party or its Affiliates shall use
the name, trademark, trade name or logo of the other Party or its employees in
any publicity, news release or disclosure relating to this Agreement or its
subject matter, without the prior express written permission of the other Party,
except as may be required by law or as set forth in this Section 6.3. Either
Party may issue press releases or otherwise make public statements or
disclosures (such as in annual reports to stockholders or filings with the
Securities and Exchange Commission) as it determines, based on advice of
counsel, are reasonably necessary to comply with applicable laws and
regulations. In addition, following any press release(s) announcing this
Agreement or any other public disclosure by the Parties, either Party shall be
free to disclose, without the other Party’s prior written consent, the existence
of this Agreement, the identity of the other Party and those terms of the
Agreement which have already been publicly disclosed in accordance herewith.

Any reference made by Alnylam in a press release to LNP technology shall include
the following statement:

“About LNP Technology

Alnylam has licenses to Tekmira LNP intellectual property for use in RNAi
therapeutic products.”

 

29



--------------------------------------------------------------------------------

Any reference made by Tekmira in a press release to siRNA programs shall include
the following statement:

“About Alnylam RNAi Technology

Tekmira has licenses to Alnylam RNAi intellectual property for certain RNAi
programs.”

ARTICLE VII - INDEMNIFICATION AND INSURANCE

7.1 Tekmira Indemnification. Tekmira agrees to indemnify and hold harmless
Alnylam and its Affiliates, and their respective agents, directors, officers and
employees and their respective successors and permitted assigns (the “Alnylam
Indemnitees”) from and against any and all losses, costs, damages, fees or
expenses (“Losses”) incurred by an Alnylam Indemnitee arising out of or in
connection with any claim, suit, demand, investigation or proceeding brought by
a Third Party based on (a) any claim made against Alnylam by Third Parties
regardless of the form or forum in which any such claim is made alleging
(i) infringement or misappropriation of Third Party intellectual property, or
(ii) personal injury, or death occurring to any person claimed to result,
directly or indirectly, from the possession, use or consumption of, or treatment
with, any Tekmira Product Covered by an Alnylam Patent, whether claimed by
reason of breach of warranty, negligence or product defect, and (b) any breach
of any representation, warranty or covenant of Tekmira in this Agreement.

The above indemnification shall not apply to the extent that any Losses are due
to a breach of any of Alnylam’s representations, warranties, covenants and/or
obligations under this Agreement.

7.2 Alnylam Indemnification. Alnylam agrees to indemnify and hold harmless
Tekmira, its Affiliates, and their respective agents, directors, officers and
employees and their respective successors and permitted assigns (the “Tekmira
Indemnitees”) from and against any and all Losses incurred by a Tekmira
Indemnitee arising out of or in connection with any claim, suit, demand,
investigation or proceeding brought by a Third Party based on (a) any claim made
against Tekmira by Third Parties regardless of the form or forum in which any
such claim is made alleging (i) infringement or misappropriation of Third Party
intellectual property, or (ii) personal injury, or death occurring to any person
claimed to result, directly or indirectly, from the possession, use or
consumption of, or treatment with, any Alnylam Product Covered by a Tekmira
Patent, whether claimed by reason of breach of warranty, negligence or product
defect, and (b) any breach of any representation, warranty or covenant of
Alnylam in this Agreement.

The above indemnification shall not apply to the extent that any Losses are due
to a breach of any of Tekmira’s representations, warranties, covenants and/or
obligations under this Agreement.

7.3 Tender of Defense; Counsel. The obligation to indemnify pursuant to this
Article shall be contingent upon timely notification by the indemnitee to the
indemnitor of any claims, suits or service of process; the tender by the
indemnitee to the indemnitor of full control over the conduct and disposition of
any claim, demand or suit; and reasonable cooperation by the

 

30



--------------------------------------------------------------------------------

indemnitee in the defense of the claim, demand or suit. No indemnitor will be
bound by or liable with respect to any settlement or admission entered or made
by any indemnitee without the prior written consent of the indemnitor. The
indemnitee will have the right to retain its own counsel to participate in its
defense in any proceeding hereunder. The indemnitee shall pay for its own
counsel except to the extent it is determined that (a) one or more legal
defenses may be available to it which are different from or additional to those
available to the indemnitor, or (b) representation of both Parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them. In any such case and to such extent, the indemnitor shall be
responsible to pay for the reasonable costs and expenses of one separate counsel
retained to participate in the defense of the indemnitee, provided that such
expenses are otherwise among those covered by the indemnitor’s indemnity
obligations under this Article VII. Notwithstanding the foregoing, if the
indemnitor reasonably believes that any of the exceptions to its obligation of
indemnification of the indemnitee set forth in Sections 7.1 or 7.2 may apply,
the indemnitor shall promptly notify the indemnitee, which shall then have the
right to be represented in any such action or proceeding by separate counsel at
the indemnitee’s expense; provided, that the indemnitor shall be responsible for
payment of such expenses if the indemnitee is ultimately determined to be
entitled to indemnification from the indemnitor.

7.4 Tekmira Insurance. With respect to its activities under this Agreement,
Tekmira will secure and maintain in full force and effect throughout the term of
the licenses set out in Section 2.1 (and for at least [**] years thereafter for
claims-made coverage), the following types and amounts of insurance coverage
with carriers having a minimum AM Best rating of A, with per claim deductibles
that do not exceed [**] U.S. dollars ($[**]):

Comprehensive General Liability and Personal Injury, including coverage for
contractual liability assumed by Tekmira and coverage for Tekmira independent
contractor(s), with limits of at least [**] U.S. dollars ($[**]) per occurrence
and a general aggregate limit of t[**] U.S. dollars ($[**]).

Prior to, at, and following the dosing of the first patient in a Phase I
Clinical Trial of any Tekmira Product by Tekmira, its Affiliates or
Sublicensees, Umbrella Liability, exclusive of the coverage provided by the
policies listed above, with a limit of at least [**] U.S. dollars ($[**]).

Prior to, at, and following the First Commercial Sale of any Tekmira Product by
Tekmira, its Affiliates or Sublicensees, Products/Clinical/Professional
Liability, exclusive of the coverage provided by the Comprehensive General
Liability policy, with limits of at least [**] U.S. dollars ($[**]) per
occurrence and an aggregate limit of at least [**] dollars ($[**]), with Alnylam
to be named as an additional insured party with respect to each Tekmira Product
under such coverage.

7.5 Alnylam Insurance. With respect to its activities under this Agreement,
Alnylam will secure and maintain in full force and effect throughout the term of
the licenses set out in Sections 2.2(a) and 2.2(b) (and for at least [**] years
thereafter for claims-made coverage), the following types and amounts of
insurance coverage with carriers having a minimum AM Best rating of A, with per
claim deductibles that do not exceed [**] U.S. dollars ($[**]):

Comprehensive General Liability and Personal Injury, including coverage for
contractual liability assumed by Alnylam and coverage for Alnylam independent
contractor(s), with limits of at least [**] U.S. dollars ($[**]) per occurrence
and a general aggregate limit of [**] U.S. dollars ($[**]).

 

31



--------------------------------------------------------------------------------

Prior to, at, and following the dosing of the first patient in a Phase I
Clinical Trial of any Alnylam Product by Alnylam, its Affiliates or
Sublicensees, Umbrella Liability, exclusive of the coverage provided by the
policies listed above, with a limit of at least [**] U.S. dollars ($[**]).

Prior to, at, and following the First Commercial Sale of any Alnylam Product by
Alnylam, its Affiliates or Sublicensees, Products/Clinical Liability, exclusive
of the coverage provided by the Comprehensive General Liability policy, with
limits of at least [**] U.S. dollars ($[**]) per occurrence and an aggregate
limit of at least [**] U.S. dollars ($[**]), with Tekmira to be named as an
additional insured party with respect to each Alnylam Product under such
coverage.

ARTICLE VIII - EXPORT

8.1 General. The Parties acknowledge that the exportation from the United States
of materials, products and related technical data (and the re-export from
elsewhere of United States origin items) may be subject to compliance with
United States export laws, including without limitation the United States Bureau
of Export Administration’s Export Administration Regulations, the Act and
regulations of the FDA issued thereunder, and the United States Department of
State’s International Traffic and Arms Regulations which restrict export,
re-export, and release of materials, products and their related technical data,
and the direct products of such technical data. The Parties agree, under this
Agreement, to comply with all applicable exports laws and to commit no act that,
directly or indirectly, would violate any United States law, regulation, or
treaty, or any other international treaty or agreement, relating to the export,
re-export, or release of any materials, products or their related technical data
to which the United States adheres or with which the United States complies.

8.2 Delays. The Parties acknowledge that they cannot be responsible for any
delays attributable to export controls which are beyond the reasonable control
of either Party.

8.3 Assistance. The Parties agree to provide reasonable assistance to one
another in connection with each Party’s efforts to fulfill its obligations under
this Article VIII.

ARTICLE IX - TERM AND TERMINATION

9.1 Term; Expiration. The term of this Agreement shall begin on the Effective
Date and, unless terminated earlier as provided herein, the licenses granted
under Sections 2.1(a), 2.1(b), 2.2(a), 2.2(b) and 2.2(c) of this Agreement will
become fully paid-up, perpetual, non-exclusive and irrevocable at the end of the
period set forth in Section 4.7, as applicable to each of such licenses. The
term of this Agreement shall expire upon the expiration of the last-to-expire
Royalty Term.

 

32



--------------------------------------------------------------------------------

9.2 Material Breach.

(a) Alnylam, as the licensor under Section 2.1, will have the right to terminate
the licenses granted thereunder, upon written notice to Tekmira, on a Tekmira
Product-by-Tekmira Product basis in the event Tekmira materially breaches its
obligations under this Agreement related to the licenses granted under
Section 2.1 with respect to a particular Tekmira Product(s), or such licenses in
their entirety if such breach is not specific to particular Tekmira Product(s),
and Tekmira does not remedy such breach within ninety (90) days after receipt of
written notice from Alnylam specifically identifying the breach and stating that
Alnylam intends to terminate such licenses if Tekmira fails to remedy the breach
within the ninety (90)-day time period; provided, however, that if Tekmira
disputes in good faith that the claimed breach exists, such 90-day period will
not start to run until such dispute has been resolved or can no longer be
maintained in good faith.

(b) Tekmira, as the licensor under Section 2.2, will have the right to terminate
the licenses granted thereunder, upon written notice to Alnylam, on an Alnylam
Product-by-Alnylam Product or technology-by-technology basis in the event
Alnylam materially breaches its obligations under this Agreement related to the
licenses granted under Section 2.2 with respect to a particular Alnylam
Product(s) or technology(-ies), or such licenses in their entirety if such
breach is not specific to particular Alnylam Product(s) or technology(-ies), and
does not remedy such breach within ninety (90) days after receipt of written
notice from Tekmira specifically identifying the breach and stating that Tekmira
intends to terminate such licenses if Alnylam fails to remedy the breach within
the ninety (90)-day time period; provided, however, that if Alnylam disputes in
good faith that the claimed breach exists, such 90-day period will not start to
run until such dispute has been resolved or can no longer be maintained in good
faith.

9.3 Challenges of Alnylam’s Patents. In the event that Tekmira or any of its
Affiliates shall (a) commence or participate in any action or proceeding
(including, without limitation, any patent opposition or re-examination
proceeding), or otherwise assert in writing any claim, challenging or denying
the validity of any of the Alnylam Patents or any claim thereof or (b) actively
assist any other Person in bringing or prosecuting any action or proceeding
(including, without limitation, any patent opposition or re-examination
proceeding) challenging or denying the validity of the Alnylam Patents or any
claim thereof, Alnylam will have the right to give notice to Tekmira (which
notice must be given, if at all, within sixty (60) days after Alnylam first
learns of the foregoing) that the licenses granted by Alnylam to such Patent
will terminate in thirty (30) days following such notice, and, unless Tekmira
withdraws or causes to be withdrawn all such challenge(s) within such thirty-day
period, such licenses will so terminate.

9.4 Challenges of Tekmira Patents. In the event that Alnylam or any of its
Affiliates shall (a) commence or participate in any action or proceeding
(including, without limitation, any patent opposition or re-examination
proceeding), or otherwise assert in writing any claim, challenging or denying
the validity of any of the Category 1 Patents or Patents within the Tekmira
Combined Licensed Technology, or any claim thereof or (b) actively assist any
other Person in bringing or prosecuting any action or proceeding (including,
without limitation, any patent opposition or re-examination proceeding)
challenging or denying the validity of any of the Category 1 Patents or Patents
within the Tekmira Combined Licensed Technology, or any claim thereof, Tekmira
will have the right to give notice to Alnylam (which notice must be given, if at
all, within sixty (60) days after Tekmira first learns of the foregoing) that
Alnylam’s license

 

33



--------------------------------------------------------------------------------

under such Patent will terminate in thirty (30) days following such notice, and,
unless Alnylam withdraws or causes to be withdrawn all such challenge(s) within
such thirty-day period, such licenses will so terminate.

9.5 Consequences of Termination; Survival.

(a) In the event of termination by Alnylam under Section 9.2(a) above, all
licenses and rights granted by Alnylam to Tekmira under Section 2.1 of this
Agreement will terminate with respect to the particular Tekmira Product(s), or
in their entirety, as provided in Section 9.2(a); provided, however, that to the
extent such licenses and rights are required in respect of clinical trials that
are ongoing and cannot reasonably be terminated promptly due to health or safety
reasons or the requirements of applicable law, such licenses and rights will
continue in effect until such clinical trials are properly terminated; provided,
further, that any license that has become fully paid-up and perpetual pursuant
to Section 9.1 shall survive.

(b) In the event of termination by Tekmira under Section 9.2(b) above, all
licenses and rights granted by Tekmira to Alnylam under Section 2.2 of this
Agreement will terminate with respect to the particular Alnylam Product(s)
and/or technology(-ies), or in their entirety, as provided in Section 9.2(b);
provided, however, that to the extent such licenses and rights are required in
respect of clinical trials that are ongoing and cannot reasonably be terminated
promptly due to health or safety reasons or the requirements of applicable law,
such licenses and rights will continue in effect until such clinical trials are
properly terminated; provided, further, that any license that has become fully
paid-up and perpetual pursuant to Section 9.1 shall survive.

(c) Expiration or termination of this Agreement shall not relieve the Parties of
any obligation accruing prior to such expiration or termination. Any expiration
or termination of this Agreement shall be without prejudice to the rights of
either Party against the other accrued or accruing under this Agreement prior to
expiration or termination, including without limitation the obligation to pay
royalties for Products sold prior to such expiration or termination. The
provisions of Sections 6.1, 6.2 and 6.3(a) shall survive the expiration or
termination of this Agreement for a period of five (5) years. In addition, the
provisions of Sections 2.2(c) (to the extent the license in such section extends
outside of Alnylam Products in the Alnylam Field), 2.2(d), 2.4, 2.6, 2.7, 4.7,
4.11, 4.12, 4.13, 4.14, 4.15, 5.1(d), 5.4, Article VII, 9.1, 9.5, 9.6, 10.1(d),
10.2, 10.4, 10.6, 10.8 and 10.16, and any license that has become fully paid-up
and perpetual pursuant to Section 9.1, shall survive any expiration or
termination of this Agreement.

9.6 Licenses upon Termination.

(a) Upon any termination of this Agreement, Alnylam shall enter into an
agreement containing substantially the same provisions as this Agreement with
any Sublicensees of Tekmira existing at the time of such termination, covering
the Tekmira Products that had been licensed to such Sublicensee by Tekmira in
compliance with this Agreement, provided that at the time of any termination of
this Agreement, such Sublicensees are in full compliance with the terms and
conditions of the sublicense agreement. Alnylam acknowledges that such
Sublicensees of Tekmira that are then in full compliance with the terms and
conditions of their respective sublicense agreement are third party
beneficiaries of this Agreement, including this Section 9.6(a).

 

34



--------------------------------------------------------------------------------

(b) Upon any termination of this Agreement, Tekmira shall enter into an
agreement containing substantially the same provisions as this Agreement with
any Sublicensees of Alnylam existing at the time of such termination, covering
the Alnylam Products that had been licensed to such Sublicensee by Alnylam in
compliance with this Agreement, provided that at the time of any termination of
this Agreement, such Sublicensees are in full compliance with the terms and
conditions of the sublicense agreement. Tekmira acknowledges that such
Sublicensees of Alnylam that are then in full compliance with the terms and
conditions of their respective sublicense agreement are third party
beneficiaries of this Agreement, including this Section 9.6(b).

ARTICLE X - MISCELLANEOUS

10.1 Representations and Warranties.

(a) Mutual Representations and Warranties by Tekmira and Alnylam.

(i) Each Party hereby represents and warrants to the other Party as of the
Effective Date:

(a) It is duly organized and validly existing under the laws of the jurisdiction
of its incorporation or formation, and has all necessary power and authority to
conduct its business in the manner in which it is currently being conducted, to
own and use its assets in the manner in which its assets are currently owned and
used, and to enter into and perform its obligations under this Agreement.

(b) The execution, delivery and performance of this Agreement has been duly
authorized by all necessary action on the part of such Party and its Board of
Directors and no consent, approval, order or authorization of, or registration,
declaration or filing with any Third Party or governmental authority is
necessary for the execution, delivery or performance of this Agreement.

(c) This Agreement constitutes the legal, valid and binding obligation of such
Party, enforceable against it in accordance with its terms, subject to (A) laws
of general application relating to bankruptcy, insolvency and the relief of
debtors, and (B) rules of law governing specific performance, injunctive relief
and other equitable remedies.

(d) It has never approved or commenced any proceeding, or made any election
contemplating, the winding up or cessation of its business or affairs or the
assignment of material assets for the benefit of creditors. To such Party’s
knowledge, no such proceeding is pending or threatened.

(ii) Each Party acknowledges and agrees that the other Party has not made any
representation or warranty that it has or can provide all the rights that are
necessary or useful to Research, Develop or Commercialize a Product.

 

35



--------------------------------------------------------------------------------

(iii) Each Party represents and warrants to the other Party that as of the
Effective Date it has the right to grant to such other Party, its Affiliates and
Sublicensees the licenses granted hereunder and has not granted any conflicting
rights to any other Person. Each Party shall maintain any applicable in-licenses
in effect and shall not amend any such in-licenses in a manner that is
detrimental to the rights of the other Party under this Agreement without the
prior written consent of such other Party.

(b) Alnylam Representations and Warranties. Alnylam hereby represents and
warrants to Tekmira that:

(i) to Alnylam’s knowledge, the conception, development and reduction to
practice of the Alnylam Licensed Technology licensed to Tekmira under this
Agreement did not constitute or involve the misappropriation of trade secrets or
other rights or property of any Person;

(ii) it has not assigned, transferred, conveyed or otherwise encumbered its
right, title and interest in the Alnylam Licensed Technology in a manner that
conflicts with any rights granted to Tekmira hereunder.

(c) Tekmira Representations and Warranties. Tekmira hereby represents and
warrants to Tekmira that:

(i) to Tekmira’s knowledge, the conception, development and reduction to
practice of the Tekmira Combined Licensed Technology licensed to Alnylam under
this Agreement did not constitute or involve the misappropriation of trade
secrets or other rights or property of any Person; and

(ii) it has not assigned, transferred, conveyed or otherwise encumbered its
right, title and interest in the Tekmira Combined Licensed Technology in a
manner that conflicts with any rights granted to Alnylam hereunder.

(d) Warranty Disclaimer. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS
AGREEMENT, NEITHER PARTY MAKES ANY REPRESENTATION OR EXTENDS ANY WARRANTY OR
CONDITIONS OF ANY KIND, EITHER EXPRESS OR IMPLIED, TO THE OTHER PARTY WITH
RESPECT TO ANY INTELLECTUAL PROPERTY, PRODUCTS, GOODS, RIGHTS OR OTHER SUBJECT
MATTER OF THIS AGREEMENT AND HEREBY DISCLAIMS ALL IMPLIED CONDITIONS,
REPRESENTATIONS, AND WARRANTIES, INCLUDING WITHOUT LIMITATION, WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND NONINFRINGEMENT OR
VALIDITY OF PATENT RIGHTS WITH RESPECT TO ANY AND ALL OF THE FOREGOING. EACH
PARTY HEREBY DISCLAIMS ANY REPRESENTATION OR WARRANTY THAT THE DEVELOPMENT,
MANUFACTURE OR COMMERCIALIZATION OF ANY PRODUCT PURSUANT TO THIS AGREEMENT WILL
BE SUCCESSFUL OR THAT ANY PARTICULAR SALES LEVEL WITH RESPECT TO ANY SUCH
PRODUCT WILL BE ACHIEVED.

 

36



--------------------------------------------------------------------------------

10.2 Dispute Resolution; Arbitration Procedures. The Parties agree that any
disputes that arise under this Agreement between them during the period starting
on the Effective Date and ending on the third anniversary of the Effective Date,
including without limitation, claims relating to the enforcement of this
Agreement, shall be resolved by binding arbitration conducted in accordance with
the Commercial Arbitration Rules and Supplementary Procedures for Large Complex
Disputes of the American Arbitration Association (“AAA”). The arbitration shall
be conducted by a panel of three persons experienced in large commercial
disputes who are independent of the arbitrating Parties and neutral with respect
to the dispute presented for arbitration. Within [**] days after initiation of
arbitration, each arbitrating Party shall select one person to act as an
arbitrator and the Party-selected arbitrators shall select an additional
arbitrator within [**] days of their appointment. If the arbitrators selected by
the Parties are unable or fail to agree on the third arbitrator, the additional
arbitrator shall be appointed by the AAA. The place of the arbitration shall be
in Chicago, Illinois, USA, and all proceedings and communications shall be in
English. Except to the extent necessary to confirm an award or as may be
required by law, neither a Party nor an arbitrator may disclose the existence,
content, or results of an arbitration without the prior written consent of both
Parties.

10.3 Force Majeure. No failure or omission by the Parties in the performance of
any obligation of this Agreement will be deemed a breach of this Agreement or
create any liability if the same will arise from any cause or causes beyond the
control of the Parties, including, but not limited to, the following: acts of
God; acts or omissions of any government; any rules, regulations or orders
issued by any governmental authority or by any officer, department, agency or
instrumentality thereof; fire; flood; storm; earthquake; accident; war;
rebellion; insurrection; riot; and invasion. The affected Party shall notify the
other Party of such force majeure circumstances as soon as reasonably practical,
and shall promptly undertake all reasonable efforts necessary to cure such force
majeure circumstances.

10.4 Consequential Damages. NEITHER PARTY (INCLUDING ITS AFFILIATES AND
SUBLICENSEES) SHALL BE LIABLE UNDER THIS AGREEMENT FOR ANY SPECIAL, INCIDENTAL,
OR CONSEQUENTIAL DAMAGES OR FOR LOSS OF PROFIT OR LOST REVENUE, EVEN IF SUCH
PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. NOTWITHSTANDING THE
FOREGOING, NOTHING IN THIS SECTION 10.4 IS INTENDED TO OR SHALL LIMIT OR
RESTRICT THE INDEMNIFICATION RIGHTS OF A PARTY OR DAMAGES AVAILABLE FOR A
PARTY’S BREACH OF CONFIDENTIALITY OBLIGATIONS IN ARTICLE VI.

10.5 Assignment.

(a) This Agreement, and any of its rights and obligations, may not be assigned
or otherwise transferred by either Party without the prior written consent of
the other Party, which consent shall not be unreasonably withheld, delayed or
conditioned; provided, however, that either Party may assign this entire
Agreement, without the consent of the other Party, in connection with such
Party’s merger, consolidation or transfer or sale of all or substantially all of
the assets of such Party; and provided further that the successor, surviving
entity, purchaser of assets, or transferee, as applicable, expressly assumes in
writing such Party’s obligations under this Agreement, if any.

 

37



--------------------------------------------------------------------------------

(b) Any purported transfer or assignment in contravention of this Section 10.5
shall, at the option of the non-assigning Party, be null and void and of no
effect.

(c) This Agreement shall be binding upon and inure to the benefit of the Parties
and their permitted successors and assigns.

10.6 Notices.

Notices to Alnylam will be addressed to:

Alnylam Pharmaceuticals, Inc.

300 Third Street

Cambridge, Massachusetts 02142

U.S.A.

Attention: Senior Vice President, Chief Business Officer

Facsimile No.: (617) 812-0353

With copy to:

WilmerHale LLP

60 State Street

Boston, Massachusetts 02109

Attention:    Steven D. Singer, Esq.    Steven D. Barrett, Esq.

Facsimile No.: (617) 526-5000

Notices to Tekmira will be addressed to:

Tekmira Pharmaceuticals Corporation

100-8900 Glenlyon Parkway

Burnaby, B.C.

Canada V5J 5J8

Attention: President & CEO

Facsimile No.: (604) 630-5103

With copy to:

Orrick, Herrington & Sutcliffe LLP

1000 Marsh Road

Menlo Park, CA 94025-1015

Attention:    Elizabeth A. Howard    R. King Milling

Facsimile No.: (650) 614-7401

Either Party may change its address by giving notice to the other Party in the
manner provided in this Section 10.6. Any notice required or provided for by the
terms of this Agreement will be in

 

38



--------------------------------------------------------------------------------

writing and will be (a) sent by certified mail, return receipt requested,
postage prepaid, (b) sent via a reputable international express courier service,
or (c) sent by facsimile transmission, with a copy by regular mail. The
effective date of the notice will be the actual date of receipt by the receiving
Party.

10.7 Independent Contractors. It is understood and agreed that the relationship
between the Parties is that of independent contractors and that nothing in this
Agreement will be construed as authorization for either Party to act as the
agent for the other Party.

10.8 Governing Law; Jurisdiction. This Agreement will be governed and
interpreted in accordance with the substantive laws of the State of Delaware,
U.S.A., notwithstanding the provisions governing conflict of laws under such law
of the State of Delaware to the contrary, provided that (a) matters of
intellectual property law, if any, will be determined in accordance with the
national intellectual property laws relevant to the intellectual property in
question, and (b) the application of the 1980 United Nations Convention on
Contracts for the International Sale of Goods is expressly excluded from this
Agreement.

10.9 Severability. In the event that any provision of this Agreement is held by
a court of competent jurisdiction to be unenforceable because it is invalid or
in conflict with any law of the relevant jurisdiction, the validity of the
remaining provisions will not be affected and the rights and obligations of the
Parties will be construed and enforced as if the Agreement did not contain the
particular provisions held to be unenforceable, provided that the Parties will
negotiate in good faith a modification of this Agreement with a view to revising
this Agreement in a manner which reflects, as closely as is reasonably
practicable, the commercial terms of this Agreement as originally signed.

10.10 No Implied Waivers. The waiver by either Party of a breach or default of
any provision of this Agreement by the other Party will not be construed as a
waiver of any succeeding breach of the same or any other provision, nor will any
delay or omission on the part of either Party to exercise or avail itself of any
right, power or privilege that it has or may have hereunder operate as a waiver
of any right, power or privilege by such Party.

10.11 Headings. The headings of articles and sections contained this Agreement
are intended solely for convenience and ease of reference and do not constitute
any part of this Agreement, or have any effect on its interpretation or
construction.

10.12 Entire Agreement. This Agreement constitutes the entire agreement between
the Parties with respect to its subject matter and supersedes all previous
written or oral representations, agreements and understandings between the
Parties including, without limitation, the Prior Cross-License Agreements and
the Manufacturing Agreements, but excluding the Settlement Agreement, the
Supplemental Agreement (subject to Section 2.4) and the UBC Sublicense. The
Parties specifically agree that the corresponding provisions of this Agreement
shall supersede in their entirety any surviving provisions of the Prior
Cross-License Agreements. This Agreement (including the attachments hereto) may
be amended only by a writing signed by both Parties.

 

39



--------------------------------------------------------------------------------

10.13 Waiver of Rule of Construction. Each Party has had the opportunity to
consult with counsel in connection with the review, drafting and negotiation of
this Agreement. Accordingly, the rule of construction that any ambiguity in this
Agreement shall be construed against the drafting Party shall not apply.

10.14 No Third Party Beneficiaries. Except as expressly contemplated herein, no
Third Party, including any employee of any Party to this Agreement, shall have
or acquire any rights by reason of this Agreement.

10.15 Further Assurances. Each Party will provide such further documents or
instruments required by the other Party as may be reasonably necessary or
desirable to give effect to the purpose of this Agreement and carry out its
provisions.

10.16 Performance by Affiliates. Either Party may use one or more of its
Affiliates to perform its obligations and duties hereunder and Affiliates of a
Party are expressly granted certain rights herein; provided that each such
Affiliate shall be bound by the corresponding obligations of such Party and the
relevant Party shall remain liable hereunder for the prompt payment and
performance of all their respective obligations hereunder.

10.17 Counterparts. This Agreement may be executed in any number of
counterparts, each of which will be deemed an original, and all of which
together will constitute one and the same instrument.

[Signature Page Follows]

 

40



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Alnylam, Tekmira and Protiva have set their hands to this
Cross-License Agreement as of the date first written above.

 

ALNYLAM PHARMACEUTICALS, INC. By:  

/s/ Barry Greene

Name:   Barry Greene Title:   President and Chief Operating Officer TEKMIRA
PHARMACEUTICALS CORPORATION By:  

/s/ Mark J. Murray

Name:   Mark J. Murray Title:   President & CEO PROTIVA BIOTHERAPEUTICS INC.
solely with respect to Section 10.12 By:  

/s/ Mark J. Murray

Name:   Mark J. Murray Title:   President & CEO

 

41



--------------------------------------------------------------------------------

EXHIBIT A - IP MANAGEMENT TERMS

Management of Category 1, 2, and 3 Patents

1. The Category 1 Patents shall be assigned to Tekmira pursuant to
Section 5.1(a) of this Agreement. Within [**] days of the Effective Date,
representative(s) of each Party shall meet in the offices of Blank Rome in NY,
NY to coordinate the transition of prosecution control from Alnylam to Tekmira.
Within [**] business days of the Effective Date, Alnylam will determine which
priority applications, in whole or in part, within the [**] family will be
assigned to Tekmira and shall record such assignments with the U.S. Patent and
Trademark Office. For clarity, all priority applications, in whole or in part,
to which [**] family members that have been assigned to Tekmira are entitled, or
are necessary to effect a valid priority claim shall be assigned to Tekmira
according to the procedure set forth above.

2. The Category 2 Patents and the Category 3 Patents shall be owned by Alnylam.
If Tekmira obtains any ownership interest in any Category 2 Patents or any
Category 3 Patents as a result of any inventorship determination pursuant to
this Agreement, Tekmira shall assign such interest to Alnylam as set forth in
Section 5.1(b) of this Agreement.

3. If it is determined that a novel lipid, or novel lipid formulation is
disclosed for the first time in a Category 2 Patent application or a Category 3
Patent application, then a divisional or continuation will be filed to isolate
this subject matter. The division or continuation will be assigned to Tekmira,
and for the purposes of this Agreement will be treated as Category 1 IP.

4. Prosecution and Maintenance of Category 1 Patents.

a. Within [**] days following the Effective Date, each Party shall provide to
the other Party the name of the person responsible for prosecution and
maintenance of Category 1 Patents within such Party’s company.

b. The Parties agree that current outside US counsel utilized by Alnylam prior
to the Effective Date shall continue to handle US prosecution and coordinate
rest of world prosecution of Category 1 Patents for a period of at least [**]
month from the Effective Date. For [**].

c. If the outside counsel identified in 3.b above are not acceptable to Tekmira
due to a bona fide conflict of interest, the Parties shall agree on mutually
acceptable outside counsel and the cost of transferring such cases shall be
divided equally between Alnylam and Tekmira. If after [**] months from the
effective date Tekmira wishes to transfer any of the above cases to an outside
firm of their choosing and is such firm is acceptable to Alnylam, Tekmira shall
be free to do so but the cost of transferring such cases shall be borne by
Tekmira 100%.

d. If the Parties cannot agree on choice of outside counsel, each Party shall
provide the names of three (3) law firms they find acceptable, excluding those
firms the other Party found unacceptable, to the third party arbitrator as
provided below and agree to abide by the decision of the arbitrator.

 

42



--------------------------------------------------------------------------------

e. Starting on the Effective Date Tekmira shall control prosecution with input
and agreement from Alnylam and shall diligently prosecute the Category 1 Patents
claims in the broadest reasonable manner possible. Alnylam shall be copied on
any correspondence with the respective patent offices related to the prosecution
of the Category 1 Patents, and Tekmira shall consult Alnylam prior to any
proposed filing, response or claim additions, deletions or amendments with
sufficient time to allow for review, comment and agreement by Alnylam.

f. Alnylam shall be consulted and must agree on any inventorship determinations
or any changes to inventorship prior to filing such changes with any patent
office. In the event, however, that there is a disagreement between the Parties
as to inventorship determinations, the Parties agree that they will be bound by
the inventorship determinations made pursuant to the procedure outlined in
paragraph 4.k below.

g. Except as otherwise set forth in 3.c above or 3.h below, prosecution and
maintenance costs shall be divided equally between Alnylam and Tekmira for
Category 1 Patents.

h. If for whatever reason Tekmira wishes to abandon an application for or cease
to maintain any Category 1 Patents in a jurisdiction, Tekmira will provide
Alnylam with [**] days advance notice and, if Alnylam wishes to maintain such
application or patent, it will be at Alnylam’s expense and such application or
patent shall be assigned back to Alnylam, and Tekmira shall have no further
rights in such application or patent and such application or patent shall cease
to constitute Category 1 Patents.

i. Tekmira shall not have the right to utilize, refer to, incorporate or any way
use to support claims, any subject matter that is explicitly disclosed in a
patent application to which any of the Category 1 Patents claims priority that
is also not explicitly disclosed in the Category 1 IP application in question or
that is also not explicitly disclosed in other Tekmira owned or controlled
patents or patent applications having an earlier filing date than the Category 1
Patent priority application containing such subject matter. For clarity, subject
matter that is incorporated by reference or incorporated by virtue of a priority
claim in the Category 1 Patents in question shall not in any way be used by
Tekmira unless that subject matter is also explicitly disclosed in the Category
1 Patent in question or was explicitly disclosed in other Tekmira owned or
controlled patent or patent applications having an earlier filing date than the
Category 1 Patent or Category 1 Patent priority application in question.

j. Alnylam shall not have the right in any patent or patent application that it
owns or controls, to utilize, refer to, incorporate or any way use to support
claims in such patent or patent application, any subject matter that was
explicitly disclosed in any of the Category 1 Patents by virtue of having a
common priority document with any of the Category 1 Patents, unless it was
explicitly disclosed in such Alnylam owned or controlled patent or patent
application .

k. In the event there is a disagreement between the Parties on any prosecution
matter (including new patent application filings, claims, claim amendments,
deletions or additions), or any inventorship determination or correction they
agree to utilize the dispute resolution mechanism as set forth in paragraph 7
below.

 

43



--------------------------------------------------------------------------------

5. Prosecution and Maintenance of Category 2 Patents.

a. Prosecution and maintenance of Category 2 Patents shall be controlled by
Alnylam and as to Category 2 Patents Alnylam shall have sole discretion in any
decisions regarding patent prosecution and all prosecution and maintenance costs
shall be borne by Alnylam.

b. Within [**] days of Tekmira providing the names of Tekmira inventors to be
added to patent application [**] in Alnylam patent family [**], Alnylam shall
add such inventors by filing with the US Patent and Trademark Office a
corresponding correction, and the added inventors shall assign their rights in
this application to Alnylam upon their addition to the application. Alnylam will
similarly correct the inventorship in related US and foreign applications or
patents where a claim or claims of similar scope exist.

c. Within [**] days of the Effective Date an inventorship determination shall be
performed on all Category 2 Patents at Alnylam’s expense.

d. If it is determined that Tekmira inventors should be added any application(s)
or patent(s), Alnylam shall add such inventors by filing with the respective
patent office a corresponding correction, and the added inventors shall assign
their rights in this application to Alnylam upon their addition to the
application.

e. If Tekmira disagrees with the above inventorship determination the Parties
agree to utilize the dispute resolution mechanism as set forth in paragraph 7
below.

f. Tekmira shall be provided [**] days advance notice on any material claim
amendments, additions or deletions in any Category 2 Patents that utilize or
relate to disputed subject matter or if it decides to abandon any patent or
patent application.

g. Tekmira shall be copied on all correspondence with the respective patent
offices related to the prosecution of Category 2 Patents for which an
inventorship determination referenced above results in the addition of a Tekmira
inventor.

6. Prosecution and Maintenance of Category 3 Patents.

a. Prosecution and maintenance of Category 3 Patents shall be controlled by
Alnylam and as to Category 3 Patents Alnylam shall have sole discretion in any
decisions regarding patent prosecution and all prosecution and maintenance costs
shall be borne by Alnylam.

b. Upon claim allowance an independent inventorship determination shall be made
by Alnylam at its cost and inventorship shall be corrected if warranted. If
Tekmira inventors are added to any applications, such inventors shall assign
their rights to such patent applications to Alnylam.

c. In the event that Tekmira wishes to determine inventorship for any claim
prior to allowance it may do so at its expense. If as a result of such
determination Tekmira inventors are added to any applications, such inventors
shall assign their rights to such patent applications to Alnylam

 

44



--------------------------------------------------------------------------------

d. If Tekmira disagrees with the above inventorship determination, the Parties
agree to utilize the dispute resolution mechanism as set forth in paragraph 7
below.

e. Tekmira shall be provided [**] days advance notice on any material claim
amendments, additions or deletions in any Category 3 Patents that utilize or
relate to disputed subject matter or if it decides to abandon any patent or
patent application.

f. In addition to 6e above, Tekmira shall be copied on all correspondence with
the respective patent offices related to the prosecution of such Tekmira
Category 3 Patents for which an inventorship determination referenced above
results in the addition of a Tekmira inventor.

7. Dispute Resolution Mechanism.

a. A third party gatekeeper/arbiter shall be identified along with a simple,
speedy dispute resolution mechanism in the event of any disagreement among the
Parties regarding the matters set forth in this Exhibit A.

b. The arbiter shall be mutually agreed to by the Parties. When a dispute arises
among the Parties, the arbiter shall consider in good faith the position(s) of
each Party in the dispute which the Parties shall have [**] business days to
submit to such arbiter. The arbiter shall render his/her decision in an unbiased
manner in accordance with the patent laws of the jurisdiction of the patent
application as to which such disagreement pertains within [**] business days of
receiving all relevant documentation from the Parties and, at the arbiter’s
discretion, discussion with the Parties; provided, however, that the arbiter
shall hold no ex parte meetings or substantive conversations with a Party
without the consent of the other Party.

c. In the event that the arbiter is no longer willing or capable of serving in
this function a replacement shall be selected or if the Parties cannot agree to
a replacement arbiter, one will be selected as follows:

i. Each of the Parties shall nominate five (5) potential arbiters and any
potential arbiter appearing on both Parties’ lists shall be the arbiter and the
Parties shall attempt in good faith to secure such arbiter’s services. In the
event that there is more than one (1) arbiter that appears on both such lists,
the Parties shall agree in good faith which arbiter to approach first. In the
event that there are no arbiters in common, the Parties shall repeat the process
until an arbiter appears on both such lists or until the Parties can otherwise
agree on an arbiter.

d. The costs of the arbiter shall be divided equally between the Parties.

8. Cooperation.

a. The Parties hereby agree as to Category 1 Patents, Category 2 Patents,
Category 3 Patents:

i. to make its employees, agents and consultants reasonably available to the
other Party (or the other Party’s authorized attorneys, agents or
representatives), to the extent reasonably necessary to enable such Party to
undertake patent prosecution as contemplated by this Exhibit A;

 

45



--------------------------------------------------------------------------------

ii. to cooperate, if necessary and appropriate, with the other Party in gaining
patent term extensions wherever applicable to patent rights;

iii. to endeavor in good faith to coordinate its efforts wherever possible or
reasonable with the other Party to minimize or avoid interference with the
prosecution and maintenance of the other Party’s patent applications;

iv. in the event one Party receives an obviousness-type double patenting
rejection in an application such Party controls over an application controlled
by the other Party, the Parties will enter into good faith discussions to take
steps necessary to allow both sets of claims to issue, such steps potentially
including assigning an ownership interest in the patent application in question
to the other party so that common ownership is established allowing for the
filing of a terminal disclaimer. In the event that such common ownership is
established the Party receiving the ownership interest will license all of its
rights back in such application to the other Party; and

v. Unless otherwise explicitly provided in this Agreement the Parties shall have
rights with respect to the enforcement of Category 1 Patents, Category 2
Patents, Category 3 Patents according to their respective ownership interests in
such patent rights as provided under applicable law.

9. For the avoidance of doubt, the Parties agree that, despite Tekmira’s prior
identification of the following patent families as being subject to an
inventorship challenge by Tekmira, Tekmira does not challenge Alnylam’s
inventorship or sole ownership of the following patent families: [**].

 

46



--------------------------------------------------------------------------------

SCHEDULE 1.9 - ALNYLAM EXISTING IN-LICENSES

 

1. Co-Exclusive License Agreement between Max Planck Innovation GmbH (formerly
Garching Innovation GmbH) and Alnylam Pharmaceuticals, Inc., dated December 20,
2002, as amended by Amendment dated July 2, 2003, the Requirements Amendment
effective June 15, 2005, the Waiver Amendment effective August 9, 2007 and the
Amendment to the Alnylam Co-Exclusive License Agreement dated as of March 14,
2011, by and between Alnylam Pharmaceuticals, Inc., on the one hand, and
Whitehead Institute for Biomedical Research, Massachusetts Institute of
Technology and Max-Planck-Innovation GmbH, on the other hand; and Co-Exclusive
License Agreement between Max Planck Innovation GmbH (formerly Garching
Innovation GmbH) and Alnylam Europe AG (formerly Ribopharma AG), dated July 30,
2003

 

47



--------------------------------------------------------------------------------

SCHEDULE 1.10 - ALNYLAM EXISTING SUBLICENSES

 

1. InterfeRx Option Agreement between AlCana Technologies, Inc., and Alnylam
Pharmaceuticals, Inc., dated December 9, 2009

 

2. License and Collaboration Agreement between Alnylam Pharmaceuticals, Inc. and
Ascletis Pharmaceuticals (Hangzhou) Co., Ltd., dated June 29, 2012

 

3. License and Collaboration Agreement between Alnylam Pharmaceuticals, Inc. and
Genzyme Corporation, dated October 18, 2012

 

4. License and Collaboration Agreement between Monsanto Company and Alnylam
Pharmaceuticals, Inc., dated August 27, 2012

 

5. Research Collaboration and License Agreement between Novartis Institutes for
BioMedical Research, Inc. and Alnylam Pharmaceuticals, Inc., dated October 12,
2005, as amended by letter amendment dated May 1, 2011

 

6. Amended and Restated License and Collaboration Agreement among Alnylam
Pharmaceuticals, Inc., Isis Pharmaceuticals, Inc., and Regulus Therapeutics Inc.
(formerly Regulus Therapeutics LLC), dated January 1, 2009, as amended by
amendments dated June 10, 2010 and October 25, 2011

 

7. License and Collaboration Agreement among F. Hoffmann-La Roche Ltd,
Hoffman-La Roche Inc., and Alnylam Pharmaceuticals, Inc., dated July 8, 2007, as
amended by letter amendment dated May 29, 2008 (assigned to Arrowhead Research
Corporation in October 2011)

 

8. Collaboration Agreement among Alnylam Pharmaceuticals, Inc., F. Hoffmann-La
Roche Ltd., and Hoffman-La Roche Inc., dated October 29, 2009 (assigned to
Arrowhead Research Corporation in October 2011)

 

9. License and Collaboration Agreement between Takeda Pharmaceutical Company
Limited and Alnylam Pharmaceuticals, Inc., dated May 27, 2008, as supplemented
or amended by letter agreements dated August 18, 2009 and March 16, 2011

 

10. Supplemental Agreement among Alnylam Pharmaceuticals, Inc., Tekmira
Pharmaceuticals Corporation, Protiva Biotherapeutics Inc., the University of
British Columbia, and AlCana Technologies, Inc., dated July 27, 2009

 

48



--------------------------------------------------------------------------------

SCHEDULE 1.15 - CERTAIN ALNYLAM PATENTS

 

Case Number

  

Country

Name

   Case
Type    Application
Status    Application
Number    Filing
Date    Patent
Number    Issue
Date [**]    [**]    [**]    [**]    [**]    [**]      

A total of 19 pages were omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment. [**]

 

49



--------------------------------------------------------------------------------

SCHEDULE 1.19 - CERTAIN BIODEFENSE TARGETS

Category A Pathogens:

BACTERIA:

[**]

VIRUSES:

[**]

Category B Pathogens:

BACTERIA:

[**]

VIRUSES:

[**]

Category C Pathogens

BACTERIA:

[**]

VIRUSES:

[**]

 

50



--------------------------------------------------------------------------------

SCHEDULE 1.22 - CATEGORY 1 PATENTS

 

Case Number

  

Country
Name

   Law
Firm    Case
Type    Application
Status    Application
Number    Filing
Date    Patent
Number    Issue
Date [**]    [**]    [**]    [**]    [**]    [**]    [**]    [**]    [**]

A total of 8 pages were omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment. [**]

 

51



--------------------------------------------------------------------------------

SCHEDULE 1.23 - CATEGORY 2 PATENTS

 

Case Number

  

Country
Name

   Law
Firm    Case
Type    Application
Status    Application
Number    Filing
Date    Patent
Number    Issue
Date [**]    [**]    [**]    [**]    [**]    [**]    [**]      

A total of 4 pages were omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment. [**]

 

52



--------------------------------------------------------------------------------

SCHEDULE 1.24 - CATEGORY 3 PATENTS

 

Case Number

  

Country
Name

   Law
Firm    Case
Type    Application
Status    Application
Number    Filing
Date    Patent
Number    Issue
Date [**]    [**]    [**]    [**]    [**]    [**]    [**]      

A total of 6 pages were omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment. [**]

 

53



--------------------------------------------------------------------------------

SCHEDULE 1.70 - TEKMIRA MANUFACTURING DOCUMENTS

Tekmira Manufacturing Documents are limited to the following documents provided
to Alnylam by Tekmira:

 

1. Batch records or master batch records for [**]

 

2. The following technical protocols and reports: [**]

 

3. Specifications for raw materials, components and final products for [**]

 

4. The following technical presentations: [**]

 

6. Production Plans for [**]

 

7. Technical transfer plans for [**]

 

8. [**]

 

9. Minutes of Production Meeting telecons [**]

 

54